
	
		II
		Calendar No. 409
		112th CONGRESS
		2d Session
		S. 3216
		[Report No.
		  112–169]
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 22, 2012
			Ms. Landrieu, from the
			 Committee on
			 Appropriations, reported the following original bill; which
			 was read twice and placed on the calendar
		
		A BILL
		Making appropriations for the Department of
		  Homeland Security for the fiscal year ending September 30, 2013, and for other
		  purposes.
	
	
		That the following sums are appropriated,
			 out of any money in the Treasury not otherwise appropriated, for the Department
			 of Homeland Security for the fiscal year ending September 30, 2013, and for
			 other purposes, namely:
		I
			Departmental management and
		  operations
			Departmental
		  operations
			Office of the secretary and executive
		  managementFor necessary
		  expenses of the Office of the Secretary of Homeland Security, as authorized by
		  section 102 of the Homeland Security Act of 2002 (6 U.S.C. 112), and executive
		  management of the Department of Homeland Security, as authorized by law,
		  $133,351,000: 
		  Provided, That not to exceed
		  $45,900 shall be for official reception and
		  representation expenses: 
		  Provided further, That
		  all official costs associated with the use of government aircraft by Department
		  of Homeland Security personnel to support official travel of the Secretary and
		  the Deputy Secretary shall be paid from amounts made available for the
		  Immediate Office of the Secretary and the Immediate Office of the Deputy
		  Secretary: 
		  Provided further, That
		  the Assistant Secretary for Policy shall submit to the Committees on
		  Appropriations of the Senate and the House of Representatives not later than 90
		  days after the date of enactment of this Act, an expenditure plan for the
		  Office of Policy.
			Office of the under secretary for
		  managementFor necessary
		  expenses of the Office of the Under Secretary for Management, as authorized by
		  sections 701 through 705 of the Homeland Security Act of 2002 (6 U.S.C. 341
		  through 345), $220,270,000, of which not to
		  exceed $2,250 shall be for official reception
		  and representation expenses: 
		  Provided, That of the total amount
		  made available under this heading, $5,448,000
		  shall remain available until September 30, 2017, solely for the alteration and
		  improvement of facilities, tenant improvements, and relocation costs to
		  consolidate Department headquarters operations at the Nebraska Avenue Complex;
		  and $9,689,000 shall remain available until
		  September 30, 2015, for the Human Resources Information Technology program: 
		  Provided further, That
		  the Under Secretary for Management shall, pursuant to the requirements
		  contained in the joint statement of managers accompanying Public Law 112–74,
		  provide to the Committees on Appropriations of the Senate and the House of
		  Representatives a Comprehensive Acquisition Status Report with the President's
		  budget for fiscal year 2014 as submitted under section 1105(a) of title 31,
		  United States Code, and quarterly updates to such report not later than 30 days
		  after the completion of each quarter.
			Office of the chief financial
		  officerFor necessary expenses
		  of the Office of the Chief Financial Officer, as authorized by section 103 of
		  the Homeland Security Act of 2002 (6 U.S.C. 113),
		  $53,714,000, of which
		  $5,000,000 shall remain available until expended
		  for financial systems modernization
		  efforts.
			Office of the chief information
		  officerFor necessary expenses
		  of the Office of the Chief Information Officer, as authorized by section 103 of
		  the Homeland Security Act of 2002 (6 U.S.C. 113), and Department-wide
		  technology investments, $247,846,000; of which
		  $120,670,000 shall be available for salaries and
		  expenses; and of which $127,176,000, to remain
		  available until September 30, 2015, shall be available for development and
		  acquisition of information technology equipment, software, services, and
		  related activities for the Department of Homeland Security: 
		  Provided, That the Department of
		  Homeland Security Chief Information Officer shall submit to the Committees on
		  Appropriations of the Senate and the House of Representatives, at the time that
		  the President's budget is submitted each year under section 1105(a) of title
		  31, United States Code, a multi-year investment and management plan, to include
		  each of fiscal years 2013 through 2016, for all information technology
		  acquisition projects funded under this heading or funded by multiple components
		  of the Department of Homeland Security through reimbursable agreements, that
		  includes—
				(1)the proposed appropriations included for
			 each project and activity tied to mission requirements, program management
			 capabilities, performance levels, and specific capabilities and services to be
			 delivered;
				(2)the total estimated cost and projected
			 timeline of completion for all multi-year enhancements, modernizations, and new
			 capabilities that are proposed in such budget or underway;
				(3)a detailed accounting of operations and
			 maintenance and contractor services costs; and
				(4)a current acquisition program baseline for
			 each project, that—
					(A)notes and explains any deviations in cost,
			 performance parameters, schedule, or estimated date of completion from the
			 original acquisition program baseline;
					(B)aligns the acquisition programs covered by
			 the baseline to mission requirements by defining existing capabilities,
			 identifying known capability gaps between such existing capabilities and stated
			 mission requirements, and explaining how each increment will address such known
			 capability gaps; and
					(C)defines life-cycle costs for such
			 programs.
					Analysis and operationsFor necessary expenses for intelligence
		  analysis and operations coordination activities, as authorized by title II of
		  the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.),
		  $323,782,000; of which not to exceed
		  $3,825 shall be for official reception and
		  representation expenses; and of which
		  $43,822,000 shall remain available until
		  September 30, 2014.
			Office of inspector generalFor necessary expenses of the Office of
		  Inspector General in carrying out the provisions of the Inspector General Act
		  of 1978 (5 U.S.C. App.), $122,664,000 of which
		  not to exceed $300,000 may be used for certain
		  confidential operational expenses, including the payment of informants, to be
		  expended at the direction of the Inspector
		  General.
			II
			Security, enforcement, and
		  investigations
			U.S. customs and border
		  protection
			Salaries and expensesFor necessary expenses for enforcement of
		  laws relating to border security, immigration, customs, agricultural
		  inspections and regulatory activities related to plant and animal imports, and
		  transportation of unaccompanied minor aliens; purchase and lease of up to 7,500
		  (6,500 for replacement only) police-type vehicles; and contracting with
		  individuals for personal services abroad;
		  $8,769,870,000; of which
		  $3,285,000 shall be derived from the Harbor
		  Maintenance Trust Fund for administrative expenses related to the collection of
		  the Harbor Maintenance Fee pursuant to section 9505(c)(3) of the Internal
		  Revenue Code of 1986 (26 U.S.C. 9505(c)(3)) and notwithstanding section
		  1511(e)(1) of the Homeland Security Act of 2002 (6 U.S.C. 551(e)(1)); of which
		  not to exceed $34,425 shall be for official
		  reception and representation expenses; of which not less than
		  $287,849,000 shall be for Air and Marine
		  Operations; of which such sums as become available in the Customs User Fee
		  Account, except sums subject to section 13031(f)(3) of the Consolidated Omnibus
		  Budget Reconciliation Act of 1985 (19 U.S.C. 58c(f)(3)), shall be derived from
		  that account; of which not to exceed $150,000
		  shall be available for payment for rental space in connection with preclearance
		  operations; of which not to exceed $1,000,000
		  shall be for awards of compensation to informants, to be accounted for solely
		  under the certificate of the Secretary of Homeland Security: 
		  Provided, That for fiscal year
		  2013, the overtime limitation prescribed in section 5(c)(1) of the Act of
		  February 13, 1911 (19 U.S.C. 267(c)(1)) shall be
		  $35,000; and notwithstanding any other provision
		  of law, none of the funds appropriated by this Act may be available to
		  compensate any employee of U.S. Customs and Border Protection for overtime,
		  from whatever source, in an amount that exceeds such limitation, except in
		  individual cases determined by the Secretary of Homeland Security, or the
		  designee of the Secretary, to be necessary for national security purposes, to
		  prevent excessive costs, or in cases of immigration emergencies: 
		  Provided further, That
		  the Border Patrol shall maintain an active duty presence of not less than
		  21,370 full-time equivalent agents protecting the borders of the United States
		  in the fiscal year.
			Automation modernizationFor expenses for U.S. Customs and Border
		  Protection automated systems, $327,526,000, to
		  remain available until September 30, 2015, of which not less than
		  $140,794,000 shall be for the development of the
		  Automated Commercial Environment: 
		  Provided, That of the total amount
		  made available under this heading, $25,000,000
		  shall not be obligated for the Automated Commercial Environment program until
		  the Commissioner of U.S. Customs and Border Protection submits to the
		  Committees on Appropriations of the Senate and the House of Representatives,
		  not later than 60 days after the date of enactment of this Act, an expenditure
		  plan for the Automated Commercial Environment program including results to
		  date, plans for the program, and a list of projects with associated funding
		  from prior appropriations and provided by this
		  Act.
			Border security fencing, infrastructure,
		  and technologyFor expenses
		  for border security fencing, infrastructure, and technology,
		  $327,099,000, to remain available until
		  September 30, 2015: 
		  Provided, That of the total amount
		  made available under this heading, $60,000,000
		  shall not be obligated until the Committees on Appropriations of the Senate and
		  the House of Representatives receive a detailed plan for expenditure, prepared
		  by the Commissioner of U.S. Customs and Border Protection, and submitted not
		  later than 90 days after the date of enactment of this Act, for a program to
		  establish and maintain a security barrier along the borders of the United
		  States of fencing and vehicle barriers, where practicable, and of other forms
		  of tactical infrastructure and technology.
			Air and marine interdiction, operations,
		  maintenance, and procurementFor necessary expenses for the operations,
		  maintenance, and procurement of marine vessels, aircraft, unmanned aircraft
		  systems, and other related equipment of the air and marine program, including
		  operational training and mission-related travel, the operations of which
		  include the following: the interdiction of narcotics and other goods; the
		  provision of support to Federal, State, and local agencies in the enforcement
		  or administration of laws enforced by the Department of Homeland Security; and,
		  at the discretion of the Secretary of Homeland Security, the provision of
		  assistance to Federal, State, and local agencies in other law enforcement and
		  emergency humanitarian efforts, $506,766,000, to
		  remain available until September 30, 2015: 
		  Provided, That no aircraft or other
		  related equipment, with the exception of aircraft that are one of a kind and
		  have been identified as excess to U.S. Customs and Border Protection
		  requirements and aircraft that have been damaged beyond repair, shall be
		  transferred to any other Federal agency, department, or office outside of the
		  Department of Homeland Security during fiscal year 2013 without the prior
		  notice to the Committees on Appropriations of the Senate and the House of
		  Representatives: 
		  Provided further, That
		  the Secretary of Homeland Security shall report to the Committees on
		  Appropriations of the Senate and the House of Representatives, not later than
		  90 days after the date of enactment of this Act, on the update to the 5-year
		  strategic plan for the air and marine program directed in the conference report
		  accompanying Public Law 109–90 that addresses missions, structure, operations,
		  equipment, facilities, and resources including deployment and command and
		  control requirements, and includes a recapitalization plan with milestones and
		  funding, and a detailed staffing plan with associated costs to achieve full
		  staffing to meet all mission requirements.
			Construction and facilities
		  managementFor necessary
		  expenses to plan, acquire, construct, renovate, equip, furnish, operate,
		  manage, and maintain buildings, facilities, and related infrastructure
		  necessary for the administration and enforcement of the laws relating to
		  customs, immigration, and border security,
		  $243,666,000, to remain available until
		  September 30, 2017.
			United states visitor and immigrant status
		  indicator technology
			(including transfer of funds)For necessary expenses for the United States
		  Visitor and Immigrant Status Indicator Technology program, as authorized by
		  section 110 of the Illegal Immigration Reform and Immigrant Responsibility Act
		  of 1996 (8 U.S.C. 1365a), $279,133,000: 
		  Provided, That of the total made
		  available under this heading, $161,110,000 shall
		  remain available until September 30, 2014: 
		  Provided further, That
		  $18,000,000 of the total amount made available
		  under this heading shall be transferred to U.S. Immigration and Customs
		  Enforcement Salaries and Expenses solely for visa overstay
		  analysis, and the remaining funds made available under this heading shall not
		  be available for transfer or reprogramming pursuant to section 503 of this Act:
		  
		  Provided further, That
		  the United States Visitor and Immigrant Status Indicator Technology Executive
		  Stakeholder Board, which was in existence on October 1, 2011, shall continue to
		  provide guidance and advice during the transition of the
		  program.
			 Immigration and customs
		  enforcement
			Salaries and
		  expenses
			(including transfer of funds)For necessary expenses for enforcement of
		  immigration and customs laws, detention and removals, and investigations,
		  including overseas vetted units operations; and purchase and lease of up to
		  3,790 (2,350 for replacement only) police-type vehicles;
		  $5,294,734,000; of which not to exceed
		  $10,000,000 shall be available until expended
		  for conducting special operations under section 3131 of the Customs Enforcement
		  Act of 1986 (19 U.S.C. 2081); of which not to exceed
		  $11,475 shall be for official reception and
		  representation expenses; of which not to exceed
		  $2,000,000 shall be for awards of compensation
		  to informants, to be accounted for solely under the certificate of the
		  Secretary of Homeland Security; of which not less than
		  $305,000 shall be for promotion of public
		  awareness of the child pornography tipline and activities to counter child
		  exploitation; of which not less than $5,400,000
		  shall be used to facilitate agreements consistent with section 287(g) of the
		  Immigration and Nationality Act (8 U.S.C. 1357(g)); and of which not to exceed
		  $11,216,000 shall be available to fund or
		  reimburse other Federal agencies for the costs associated with the care,
		  maintenance, and repatriation of smuggled aliens unlawfully present in the
		  United States: 
		  Provided, That none of the funds
		  made available under this heading shall be available to compensate any employee
		  for overtime in an annual amount in excess of
		  $35,000, except that the Secretary of Homeland
		  Security, or the designee of the Secretary, may waive that amount as necessary
		  for national security purposes and in cases of immigration emergencies: 
		  Provided further, That
		  of the total amount provided, $15,770,000 shall
		  be for activities to enforce laws against forced child labor, of which not to
		  exceed $6,000,000 shall remain available until
		  expended: 
		  Provided further, That
		  of the total amount available, not less than
		  $1,600,000,000 shall be available to identify
		  aliens convicted of a crime who may be deportable, and to remove them from the
		  United States once they are judged deportable, of which
		  $138,713,000 shall remain available until
		  September 30, 2014: 
		  Provided further, That
		  the Assistant Secretary of Homeland Security for U.S. Immigration and Customs
		  Enforcement shall report to the Committees on Appropriations of the Senate and
		  the House of Representatives, not later than 45 days after the end of each
		  quarter of the fiscal year, on progress in implementing the preceding proviso
		  and the funds obligated during that quarter to make such progress: 
		  Provided further, That
		  the Secretary of Homeland Security shall prioritize the identification and
		  removal of aliens convicted of a crime by the severity of that crime: 
		  Provided further, That
		  funding made available under this heading shall maintain a level of not less
		  than 33,400 detention beds through September 30, 2013:Provided further, That of the total
		  amount provided, not less than $2,695,644,000 is
		  for detention and removal operations, including transportation of unaccompanied
		  minor aliens: 
		  Provided further, That
		  of the total amount provided, $10,300,000 shall
		  remain available until September 30, 2014, for the Visa Security Program: 
		  Provided further, That
		  not less than $10,000,000 shall be available for
		  investigation of intellectual property rights violations, including the
		  National Intellectual Property Rights Coordination Center: 
		  Provided further, That
		  none of the funds provided under this heading may be used to continue a
		  delegation of law enforcement authority authorized under section 287(g) of the
		  Immigration and Nationality Act (8 U.S.C. 1357(g)) if the Department of
		  Homeland Security Inspector General determines that the terms of the agreement
		  governing the delegation of authority have been violated: 
		  Provided further, That
		  none of the funds provided under this heading may be used to continue any
		  contract for the provision of detention services if the two most recent overall
		  performance evaluations received by the contracted facility are less than
		  adequate or the equivalent median score in any subsequent
		  performance evaluation system: 
		  Provided further, That
		  of the total amount provided, up to $5,000,000
		  may be transferred to the Department of Justice, Executive Office for
		  Immigration Review, to increase the efficiency of the immigration court process
		  and reduce the nondetained docket:Provided
			 further, That nothing under this heading shall prevent U.S.
		  Immigration and Customs Enforcement from exercising those authorities provided
		  under immigration laws (as defined in section 101(a)(17) of the Immigration and
		  Nationality Act (8 U.S.C. 1101(a)(17))) during priority operations pertaining
		  to aliens convicted of a crime.
			Automation modernizationFor expenses of immigration and customs
		  enforcement automated systems, $30,500,000, to
		  remain available until September 30, 2017.
			ConstructionFor necessary expenses to plan, construct,
		  renovate, equip, and maintain buildings and facilities necessary for the
		  administration and enforcement of the laws relating to customs and immigration,
		  $5,000,000, to remain available until September
		  30, 2014.
			Transportation security
		  administration
			Aviation securityFor necessary expenses of the Transportation
		  Security Administration related to providing civil aviation security services
		  pursuant to the Aviation and Transportation Security Act (Public Law 107–71;
		  115 Stat. 597; 49 U.S.C. 40101 note),
		  $5,087,490,000, to remain available until
		  September 30, 2014, of which not to exceed
		  $7,650 shall be for official reception and
		  representation expenses: 
		  Provided, That of the total amount
		  made available under this heading, not to exceed
		  $3,999,790,000 shall be for screening
		  operations, of which $416,349,000 shall be
		  available for explosives detection systems;
		  $115,239,000 shall be for checkpoint support;
		  and not to exceed $1,087,700,000 shall be for
		  aviation security direction and enforcement: 
		  Provided further, That
		  of the amount made available in the preceding proviso for explosives detection
		  systems, $107,349,000 shall be available for the
		  purchase and installation of these systems: 
		  Provided further, That
		  any award to deploy explosives detection systems shall be based on risk, the
		  airport's current reliance on other screening solutions, lobby congestion
		  resulting in increased security concerns, high injury rates, airport readiness,
		  and increased cost effectiveness: 
		  Provided further, That
		  security service fees authorized under section 44940 of title 49, United States
		  Code, shall be credited to this appropriation as offsetting collections and
		  shall be available only for aviation security: 
		  Provided further, That
		  the sum appropriated under this heading from the general fund shall be reduced
		  on a dollar-for-dollar basis as such offsetting collections are received during
		  fiscal year 2013 so as to result in a final fiscal year appropriation from the
		  general fund estimated at not more than
		  $2,702,490,000: 
		  Provided further, That
		  any security service fees collected in excess of the amount made available
		  under this heading shall become available during fiscal year 2014: 
		  Provided further, That
		  notwithstanding section 44923 of title 49, United States Code, for fiscal year
		  2013, any funds in the Aviation Security Capital Fund established by section
		  44923(h) of title 49, United States Code, may be used for the procurement and
		  installation of explosives detection systems or for the issuance of other
		  transaction agreements for the purpose of funding projects described in section
		  44923(a): 
		  Provided further, That
		  the Administrator of the Transportation Security Administration shall, within
		  270 days of the date of enactment of this Act, establish procedures allowing
		  members of cabin flight crew of air carriers to participate in the Known
		  Crewmember pilot program, unless the Administrator determines that meeting the
		  requirement within this timeline is not practicable and informs the Committees
		  on Appropriations of the Senate and House of Representatives of the basis for
		  that determination and the new timeline for implementing the requirement: 
		  Provided further, That
		  Members of the United States House of Representatives and United States Senate,
		  including the leadership; the heads of Federal agencies and commissions,
		  including the Secretary, Deputy Secretary, Under Secretaries, and Assistant
		  Secretaries of the Department of Homeland Security; the United States Attorney
		  General, Deputy Attorney General, Assistant Attorneys General, and the United
		  States Attorneys; and senior members of the Executive Office of the President,
		  including the Director of the Office of Management and Budget, shall not be
		  exempt from Federal passenger and baggage
		  screening.
			Surface transportation
		  securityFor necessary
		  expenses of the Transportation Security Administration related to surface
		  transportation security activities,
		  $124,276,000, to remain available until
		  September 30, 2014.
			Transportation threat assessment and
		  credentialingFor necessary
		  expenses for the development and implementation of screening programs of the
		  Office of Transportation Threat Assessment and Credentialing,
		  $192,631,000, to remain available until
		  September 30, 2014.
			Transportation security
		  supportFor necessary expenses
		  of the Transportation Security Administration related to transportation
		  security support and intelligence pursuant to the Aviation and Transportation
		  Security Act (Public Law 107–71; 115 Stat. 597; 49 U.S.C. 40101 note),
		  $969,709,000, to remain available until
		  September 30, 2014: 
		  Provided, That of the funds
		  appropriated under this heading, $20,000,000 may
		  not be obligated for headquarters administration until the Administrator of the
		  Transportation Security Administration submits to the Committees on
		  Appropriations of the Senate and the House of Representatives detailed
		  expenditure plans for air cargo security, checkpoint support, and explosives
		  detection systems refurbishment, procurement, and installations on an
		  airport-by-airport basis for fiscal year 2013: 
		  Provided further, That
		  these plans shall be submitted not later than 60 days after the date of
		  enactment of this Act.
			Federal air marshalsFor necessary expenses of the Federal Air
		  Marshals,
		  $929,610,000.
			United states coast
		  guard
			Operating expensesFor necessary expenses for the operation and
		  maintenance of the Coast Guard, not otherwise provided for; purchase or lease
		  of not to exceed 25 passenger motor vehicles, which shall be for replacement
		  only; purchase or lease of small boats for contingent and emergent requirements
		  (at a unit cost of no more than $700,000) and
		  repairs and service-life replacements, not to exceed a total of
		  $31,000,000; purchase or lease of boats
		  necessary for overseas deployments and activities; minor shore construction
		  projects not exceeding $1,000,000 in total cost
		  on any asset; payments pursuant to section 156 of Public Law 97–377 (42 U.S.C.
		  402 note; 96 Stat. 1920); and recreation and welfare;
		  $7,073,479,000, of which
		  $535,000,000 shall be for defense-related
		  activities, of which $254,000,000 is designated
		  by the Congress for Overseas Contingency Operations/Global War on Terrorism
		  pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency
		  Deficit Control Act of 1985; of which
		  $24,500,000 shall be derived from the Oil Spill
		  Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil
		  Pollution Act of 1990 (33 U.S.C. 2712(a)(5)); and of which not to exceed
		  $15,300 shall be for official reception and
		  representation expenses: 
		  Provided, That none of the funds
		  made available by this Act shall be for expenses incurred for recreational
		  vessels under section 12114 of title 46, United States Code, except to the
		  extent fees are collected from owners of yachts and credited to this
		  appropriation: 
		  Provided further, That
		  of the funds provided under this heading,
		  $75,000,000 shall be withheld from obligation
		  for Coast Guard Headquarters Directorates until a revised future-years capital
		  investment plan for fiscal years 2014 through 2018, as specified under the
		  heading Coast Guard Acquisition, Construction, and Improvements
		  of this Act is submitted to the Committees on Appropriations of the Senate and
		  the House of Representatives: 
		  Provided further, That
		  funds made available under this heading for Overseas Contingency
		  Operations/Global War on Terrorism may be allocated by program, project, and
		  activity, notwithstanding section 503 of this
		  Act.
			Environmental compliance and
		  restorationFor necessary
		  expenses to carry out the environmental compliance and restoration functions of
		  the Coast Guard under chapter 19 of title 14, United States Code,
		  $13,162,000, to remain available until September
		  30, 2017.
			Reserve trainingFor necessary expenses of the Coast Guard
		  Reserve, as authorized by law; operations and maintenance of the Coast Guard
		  reserve program; personnel and training costs; and equipment and services;
		  $132,554,000.
			Acquisition, construction, and
		  improvements
			For necessary expenses of acquisition,
		  construction, renovation, and improvement of aids to navigation, shore
		  facilities, vessels, and aircraft, including equipment related thereto; and
		  maintenance, rehabilitation, lease and operation of facilities and equipment;
		  as authorized by law; $1,470,609,000, of which
		  $20,000,000 shall be derived from the Oil Spill
		  Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil
		  Pollution Act of 1990 (33 U.S.C. 2712(a)(5)); of which
		  $10,000,000 shall remain available until
		  September 30, 2017, for military family housing, of which not more than
		  $3,900,000 shall be derived from the Coast Guard
		  Housing Fund, established pursuant to 14 U.S.C. 687; of which
		  $1,122,800,000 shall be available until
		  September 30, 2017, to acquire, effect major repairs to, renovate, or improve
		  vessels, small boats, and related equipment; of which
		  $74,500,000 shall be available until September
		  30, 2017, to acquire, effect major repairs to, renovate, or improve aircraft or
		  increase aviation capability; of which
		  $76,500,000 shall be available until September
		  30, 2017, for other acquisition programs; of which
		  $69,411,000 shall be available until September
		  30, 2017, for shore facilities and aids to navigation, including waterfront
		  facilities at Navy installations used by the Coast Guard; of which
		  $117,398,000 shall be available for personnel
		  compensation and benefits and related costs: 
		  Provided, That the funds provided
		  by this Act shall be immediately available and allotted to contract for the
		  production of the sixth National Security Cutter notwithstanding the
		  availability of funds for post-production costs: 
		  Provided further, That
		  the funds provided by this Act shall be immediately available and allotted to
		  contract for long lead time materials, components, and designs for the seventh
		  National Security Cutter notwithstanding the availability of funds for
		  production costs or post-production costs: 
		  Provided further, That
		  the Commandant of the Coast Guard shall submit to the Committees on
		  Appropriations of the Senate and the House of Representatives, at the time that
		  the President's budget is submitted each year under section 1105(a) of title
		  31, United States Code, a future-years capital investment plan for the Coast
		  Guard that identifies for each requested capital
		  asset—
				(1)the proposed appropriations included in
			 that budget;
				(2)the total estimated cost of completion,
			 including and clearly delineating the costs of associated major acquisition
			 systems infrastructure and transition to operations;
				(3)projected funding levels for each fiscal
			 year for the next 5 fiscal years or until acquisition program baseline or
			 project completion, whichever is earlier;
				(4)an estimated completion date at the
			 projected funding levels; and
				(5)a current acquisition program baseline for
			 each capital asset, as applicable, that—
					(A)includes the total acquisition cost of each
			 asset, subdivided by fiscal year and including a detailed description of the
			 purpose of the proposed funding levels for each fiscal year, including for each
			 fiscal year funds requested for design, pre-acquisition activities, production,
			 structural modifications, missionization, post-delivery, and transition to
			 operations costs;
					(B)includes a detailed project schedule
			 through completion, subdivided by fiscal year, that details—
						(i)quantities planned for each fiscal year;
			 and
						(ii)major acquisition and project events,
			 including development of operational requirements, contracting actions, design
			 reviews, production, delivery, test and evaluation, and transition to
			 operations, including necessary training, shore infrastructure, and
			 logistics;
						(C)notes and explains any deviations in cost,
			 performance parameters, schedule, or estimated date of completion from the
			 original acquisition program baseline and the most recent baseline approved by
			 the Department of Homeland Security's Acquisition Review Board, if
			 applicable;
					(D)aligns the acquisition of each asset to
			 mission requirements by defining existing capabilities of comparable legacy
			 assets, identifying known capability gaps between such existing capabilities
			 and stated mission requirements, and explaining how the acquisition of each
			 asset will address such known capability gaps;
					(E)defines life-cycle costs for each asset and
			 the date of the estimate on which such costs are based, including all
			 associated costs of major acquisitions systems infrastructure and transition to
			 operations, delineated by purpose and fiscal year for the projected service
			 life of the asset;
					(F)includes the earned value management system
			 summary schedule performance index and cost performance index for each asset,
			 if applicable; and
					(G)includes a phase-out and decommissioning
			 schedule delineated by fiscal year for each existing legacy asset that each
			 asset is intended to replace or recapitalize:
					Provided
				further, That the Commandant of the Coast Guard shall ensure
			 that amounts specified in the future-years capital investment plan are
			 consistent, to the maximum extent practicable, with proposed appropriations
			 necessary to support the programs, projects, and activities of the Coast Guard
			 in the President's budget as submitted under section 1105(a) of title 31,
			 United States Code, for that fiscal year: 
			 Provided further,
			 That any inconsistencies between the capital investment plan and proposed
			 appropriations shall be identified and justified: 
			 Provided further,
			 That subsections (a) and (b) of section 6402 of Public Law 110–28 shall apply
			 with respect to the amounts made available under this heading.Research, development, test, and
		  evaluationFor necessary
		  expenses for applied scientific research, development, test, and evaluation;
		  and for maintenance, rehabilitation, lease, and operation of facilities and
		  equipment; as authorized by law; $19,728,000, to
		  remain available until September 30, 2017, of which
		  $500,000 shall be derived from the Oil Spill
		  Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil
		  Pollution Act of 1990 (33 U.S.C. 2712(a)(5)): 
		  Provided, That there may be
		  credited to and used for the purposes of this appropriation funds received from
		  State and local governments, other public authorities, private sources, and
		  foreign countries for expenses incurred for research, development, testing, and
		  evaluation.
			Retired payFor retired pay, including the payment of
		  obligations otherwise chargeable to lapsed appropriations for this purpose,
		  payments under the Retired Serviceman's Family Protection and Survivor Benefits
		  Plans, payment for career status bonuses, concurrent receipts and
		  combat-related special compensation under the National Defense Authorization
		  Act, and payments for medical care of retired personnel and their dependents
		  under chapter 55 of title 10, United States Code,
		  $1,423,000,000, to remain available until
		  expended.
			United states secret
		  service
			Salaries and expensesFor necessary expenses of the United States
		  Secret Service, including purchase of not to exceed 652 vehicles for
		  police-type use for replacement only; hire of passenger motor vehicles;
		  purchase of motorcycles made in the United States; hire of aircraft; services
		  of expert witnesses at such rates as may be determined by the Director of the
		  Secret Service; rental of buildings in the District of Columbia, and fencing,
		  lighting, guard booths, and other facilities on private or other property not
		  in Government ownership or control, as may be necessary to perform protective
		  functions; payment of per diem or subsistence allowances to employees in cases
		  in which a protective assignment on the actual day or days of the visit of a
		  protectee requires an employee to work 16 hours per day or to remain overnight
		  at a post of duty; conduct of and participation in firearms matches;
		  presentation of awards; travel of United States Secret Service employees on
		  protective missions without regard to the limitations on such expenditures in
		  this or any other Act if approval is obtained in advance from the Committees on
		  Appropriations of the Senate and the House of Representatives; research and
		  development; grants to conduct behavioral research in support of protective
		  research and operations; and payment in advance for commercial accommodations
		  as may be necessary to perform protective functions;
		  $1,555,913,000, of which not to exceed
		  $19,125 shall be for official reception and
		  representation expenses; of which not to exceed
		  $100,000 shall be to provide technical
		  assistance and equipment to foreign law enforcement organizations in
		  counterfeit investigations; of which $2,366,000
		  shall be for forensic and related support of investigations of missing and
		  exploited children; and of which $6,000,000
		  shall be for a grant for activities related to investigations of missing and
		  exploited children and shall remain available until September 30, 2014: 
		  Provided, That up to
		  $18,000,000 for protective travel shall remain
		  available until September 30, 2014: 
		  Provided further, That
		  $4,500,000 for National Special Security Events
		  shall remain available until September 30, 2014: 
		  Provided further, That
		  the United States Secret Service is authorized to obligate funds in
		  anticipation of reimbursements from Federal agencies and entities, as defined
		  in section 105 of title 5, United States Code, for personnel receiving training
		  sponsored by the James J. Rowley Training Center, except that total obligations
		  at the end of the fiscal year shall not exceed total budgetary resources
		  available under this heading at the end of the fiscal year: 
		  Provided further, That
		  none of the funds made available under this heading shall be available to
		  compensate any employee for overtime in an annual amount in excess of
		  $35,000, except that the Secretary of Homeland
		  Security, or the designee of the Secretary, may waive that amount as necessary
		  for national security purposes: 
		  Provided further, That
		  none of the funds made available to the United States Secret Service by this
		  Act or by previous appropriations Acts may be made available for the protection
		  of the head of a Federal agency other than the Secretary of Homeland Security: 
		  Provided further, That
		  the Director of the United States Secret Service may enter into an agreement to
		  provide such protection on a fully reimbursable basis: 
		  Provided further, That
		  none of the funds made available to the United States Secret Service by this
		  Act or by previous appropriations Acts may be obligated for the purpose of
		  opening a new permanent domestic or overseas office or location unless the
		  Committees on Appropriations of the Senate and the House of Representatives are
		  notified 15 days in advance of such obligation: 
		  Provided further, That
		  for purposes of section 503(b) of this Act,
		  $15,000,000 or 10 percent, whichever is less,
		  may be transferred between protection of persons and facilities
		  and domestic field operations.
			Acquisition, construction, improvements,
		  and related expensesFor
		  necessary expenses for acquisition, construction, repair, alteration, and
		  improvement of facilities and technology infrastructure,
		  $56,750,000; of which
		  $4,430,000, to remain available until September
		  30, 2017, shall be for acquisition, construction, improvement, and maintenance
		  of facilities; and of which $52,320,000, to
		  remain available until September 30, 2015, shall be for information integration
		  and technology transformation: 
		  Provided, That
		  $20,000,000 of the funds made available in the
		  preceding proviso for information integration and technology transformation
		  shall not be obligated to purchase or install information technology equipment
		  until the Department of Homeland Security Chief Information Officer submits a
		  report to the Committees on Appropriations of the Senate and the House of
		  Representatives certifying that all plans for integration and transformation
		  are consistent with Department of Homeland Security data center migration and
		  enterprise architecture requirements.
			III
			Protection, preparedness, response, and
		  recovery
			National protection and programs
		  directorate
			Management and administrationFor salaries and expenses of the Office of
		  the Under Secretary for the National Protection and Programs Directorate,
		  support for operations, and information technology,
		  $50,321,000: 
		  Provided, That not to exceed
		  $3,825 shall be for official reception and
		  representation expenses.
			Infrastructure protection and information
		  securityFor necessary
		  expenses for infrastructure protection and information security programs and
		  activities, as authorized by title II of the Homeland Security Act of 2002 (6
		  U.S.C. 121 et seq.), $1,169,583,000, of which
		  $200,000,000 shall remain available until
		  September 30, 2014: 
		  Provided, That of the funds made
		  available under this heading, not to exceed
		  $183,638,000 is for cybersecurity capability
		  improvements related to continuous monitoring of civil Federal computer
		  networks: 
		  Provided further, That
		  of the amount provided in the preceding proviso,
		  $120,000,000 shall not be obligated until the
		  Committees on Appropriations of the Senate and the House of Representatives
		  receive a detailed expenditure plan and timeframe for implementation for the
		  program from the Under Secretary for the National Protection and Programs
		  Directorate: 
		  Provided further, That
		  the Under Secretary for the National Protection and Programs Directorate shall
		  submit an expenditure plan for the Office of Cybersecurity and Communications
		  and an expenditure plan for the Office of Infrastructure Protection to the
		  Committees on Appropriations of the Senate and the House of Representatives not
		  later than 90 days after the date of enactment of this
		  Act.
			Federal protective serviceThe revenues and collections of security
		  fees credited to this account shall be available until expended for necessary
		  expenses related to the protection of federally owned and leased buildings and
		  for the operations of the Federal Protective Service: 
		  Provided, That the Secretary of
		  Homeland Security and the Director of the Office of Management and Budget shall
		  certify in writing to the Committees on Appropriations of the Senate and the
		  House of Representatives not later than December 31, 2012, that the operations
		  of the Federal Protective Service will be fully funded in fiscal year 2013
		  through revenues and collection of security fees, and shall adjust the fees to
		  ensure fee collections are sufficient to ensure that the Federal Protective
		  Service maintains not fewer than 1,371 full-time equivalent staff and 1,007
		  full-time equivalent Police Officers, Inspectors, Area Commanders, and Special
		  Agents who, while working, are directly engaged on a daily basis protecting and
		  enforcing laws at Federal buildings (referred to as in-service field
		  staff): 
		  Provided further, That
		  an expenditure plan for fiscal year 2013 shall be provided to the Committees on
		  Appropriations of the Senate and the House of Representatives not later than 90
		  days after the date of enactment of this Act: 
		  Provided further, That
		  the Director of the Federal Protective Service shall include with the
		  submission of the President's fiscal year 2014 budget a strategic human capital
		  plan that aligns fee collections to personnel requirements based on a current
		  threat assessment.
			Office of health affairsFor necessary expenses of the Office of
		  Health Affairs, $168,300,000; of which
		  $27,757,000 is for salaries and expenses and
		  $85,390,000 is for BioWatch operations: 
		  Provided, That of the amount made
		  available under this heading, $55,153,000 shall
		  remain available until September 30, 2014, for biosurveillance, BioWatch
		  Generation 3, chemical defense, medical and health planning and coordination,
		  and workforce health protection: 
		  Provided further, That
		  of the funds made available under this heading, no more than
		  $39,904,000 shall be for BioWatch Generation 3,
		  of which $28,500,000 shall not be obligated
		  until the Secretary of Homeland Security certifies to the Committees on
		  Appropriations of the Senate and the House of Representatives that the science
		  used to develop the technology is sound and warrants operational testing and
		  evaluation: 
		  Provided further, That
		  none of the funds provided under this heading shall be used for pilot programs
		  for the National Biosurveillance Integration Center until the Committees on
		  Appropriations of the Senate and the House of Representatives have received a
		  strategic plan for the Center and a report that describes how each pilot
		  program furthers implementation of the plan from the Assistant Secretary for
		  Health Affairs: 
		  Provided further, That
		  not to exceed $2,250 shall be for official
		  reception and representation expenses: 
		  Provided further, That
		  the Assistant Secretary for Health Affairs shall submit an expenditure plan for
		  fiscal year 2013 to the Committees on Appropriations of the Senate and the
		  House of Representatives not later than 90 days after the date of enactment of
		  this Act.
			Federal emergency management
		  agency
			Salaries and expensesFor necessary expenses of the Federal
		  Emergency Management Agency, $979,402,000,
		  including activities authorized by the National Flood Insurance Act of 1968 (42
		  U.S.C. 4001 et seq.), the Robert T. Stafford Disaster Relief and Emergency
		  Assistance Act (42 U.S.C. 5121 et seq.), the Cerro Grande Fire Assistance Act
		  of 2000 (division C, title I, 114 Stat. 583), the Earthquake Hazards Reduction
		  Act of 1977 (42 U.S.C. 7701 et seq.), the Defense Production Act of 1950 (50
		  U.S.C. App. 2061 et seq.), sections 107 and 303 of the National Security Act of
		  1947 (50 U.S.C. 404, 405), Reorganization Plan No. 3 of 1978 (5 U.S.C. App.),
		  the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.), the Federal Fire
		  Prevention and Control Act of 1974 (15 U.S.C. 2201 et seq.), and the
		  Post-Katrina Emergency Management Reform Act of 2006 (Public Law 109–295; 120
		  Stat. 1394): 
		  Provided, That not to exceed
		  $2,250 shall be for official reception and
		  representation expenses: 
		  Provided further, That
		  for fiscal year 2013 and thereafter, for purposes of planning, coordination,
		  execution, and decision making related to mass evacuation during a disaster,
		  the Governors of the State of West Virginia and the Commonwealth of
		  Pennsylvania, or their designees, shall be incorporated into efforts to
		  integrate the activities of Federal, State, and local governments in the
		  National Capital Region, as defined in section 882 of the Homeland Security Act
		  of 2002 (Public Law 107–296): 
		  Provided further, That
		  of the total amount made available under this heading,
		  $35,180,000 shall be for the Urban Search and
		  Rescue Response System, of which none is available for Federal Emergency
		  Management Agency administrative costs; and
		  $5,099,000 shall be for the Office of National
		  Capital Region Coordination: 
		  Provided further, That
		  of the total amount made available under this heading,
		  $22,000,000 shall remain available until
		  September 30, 2014, for capital improvements and other expenses related to
		  continuity of operations at the Mount Weather Emergency Operations Center: 
		  Provided further, That
		  of the total amount made available under this heading,
		  $14,689,000 shall remain available until
		  September 30, 2014, for expenses related to modernization of automated systems:
		  
		  Provided further, That
		  the Administrator of the Federal Emergency Management Agency, in consultation
		  with the Department of Homeland Security Chief Information Officer, shall
		  submit to the Committees on Appropriations of the Senate and the House of
		  Representatives an expenditure plan including results to date, plans for the
		  program, and a list of projects with associated funding provided from prior
		  appropriations and provided by this Act for modernization of automated
		  systems.
			State and local
		  programs
			For grants,
		  contracts, cooperative agreements, and other activities,
		  $1,645,082,000 shall be allocated as
		  follows:
				(1)$470,000,000
			 shall be for the State Homeland Security Grant Program under section 2004 of
			 the Homeland Security Act of 2002 (6 U.S.C. 605): 
			 Provided, That of the amount
			 provided by this paragraph, $55,000,000 shall be
			 for Operation Stonegarden: 
			 Provided further,
			 That notwithstanding subsection (c)(4) of such section 2004, for fiscal year
			 2013, the Commonwealth of Puerto Rico shall make available to local and tribal
			 governments amounts provided to the Commonwealth of Puerto Rico under this
			 paragraph in accordance with subsection (c)(1) of such section 2004.
				(2)$676,908,000
			 shall be for the Urban Area Security Initiative under section 2003 of the
			 Homeland Security Act of 2002 (6 U.S.C. 604), of which, notwithstanding
			 subsection (c)(1) of such section, $13,000,000
			 shall be for grants to organizations (as described under section 501(c)(3) of
			 the Internal Revenue Code of 1986 and exempt from tax section 501(a) of such
			 code) determined by the Secretary of Homeland Security to be at high risk of a
			 terrorist attack.
				(3)$132,000,000
			 shall be for Public Transportation Security Assistance, Railroad Security
			 Assistance, and Over-the-Road Bus Security Assistance under sections 1406,
			 1513, and 1532 of the Implementing Recommendations of the 9/11 Commission Act
			 of 2007 (Public Law 110–53; 6 U.S.C. 1135, 1163, and 1182), of which not less
			 than $13,000,000 shall be for Amtrak security: 
			 Provided, That such public
			 transportation security assistance shall be provided directly to public
			 transportation agencies.
				(4)$132,000,000
			 shall be for Port Security Grants in accordance with 46 U.S.C. 70107.
				(5)$234,174,000
			 shall be for training, exercises, technical assistance, and other programs, of
			 which $157,991,000 shall be for training of
			 State, local, and tribal emergency response providers:
				Provided,
			 That for grants under paragraphs (1) through (4), applications for grants shall
			 be made available to eligible applicants not later than 60 days after the date
			 of enactment of this Act, that eligible applicants shall submit applications
			 not later than 80 days after the grant announcement, and the Administrator of
			 the Federal Emergency Management Agency shall act within 65 days after the
			 receipt of an application: 
			 Provided further,
			 That notwithstanding section 2008(a)(11) of the Homeland Security Act of 2002
			 (6 U.S.C. 609(a)(11)), or any other provision of law, a grantee may use not
			 more than 5 percent of the amount of a grant made available under this heading
			 for expenses directly related to administration of the grant: 
			 Provided further,
			 That for grants under paragraphs (1) and (2), the installation of communication
			 towers is not considered construction of a building or other physical
			 facility:Provided further,
			 That grantees shall provide reports on their use of funds, as determined
			 necessary by the Secretary of Homeland Security: 
			 Provided further,
			 That in fiscal year 2013 and thereafter: (a) the Center for Domestic
			 Preparedness may provide training to emergency response providers from the
			 Federal Government, foreign governments, or private entities, if the Center for
			 Domestic Preparedness is reimbursed for the cost of such training, and any
			 reimbursement under this subsection shall be credited to the account from which
			 the expenditure being reimbursed was made and shall be available, without
			 fiscal year limitation, for the purposes for which amounts in the account may
			 be expended; (b) the head of the Center for Domestic Preparedness shall ensure
			 that any training provided under (a) does not interfere with the primary
			 mission of the Center to train State and local emergency response providers;
			 and (c) subject to (b), nothing in (a) prohibits the Center for Domestic
			 Preparedness from providing training to employees of the Federal Emergency
			 Management Agency in existing chemical, biological, radiological, nuclear,
			 explosives, mass casualty, and medical surge courses pursuant to 5 U.S.C. 4103
			 without reimbursement for the cost of such training.Firefighter assistance grantsFor grants for programs authorized by the
		  Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2201 et seq.),
		  $675,000,000, to remain available until
		  September 30, 2014, of which $337,500,000 shall
		  be available to carry out section 33 of that Act (15 U.S.C. 2229) and
		  $337,500,000 shall be available to carry out
		  section 34 of that Act (15 U.S.C. 2229a).
			Emergency management performance
		  grantsFor emergency
		  management performance grants, as authorized by the National Flood Insurance
		  Act of 1968 (42 U.S.C. 4001 et seq.), the Robert T. Stafford Disaster Relief
		  and Emergency Assistance Act (42 U.S.C. 5121 et seq.), the Earthquake Hazards
		  Reduction Act of 1977 (42 U.S.C. 7701 et seq.), and Reorganization Plan No. 3
		  of 1978 (5 U.S.C. App.),
		  $350,000,000.
			Radiological emergency preparedness
		  programThe aggregate charges
		  assessed during fiscal year 2013, as authorized in title III of the Departments
		  of Veterans Affairs and Housing and Urban Development, and Independent Agencies
		  Appropriations Act, 1999 (42 U.S.C. 5196e), shall not be less than 100 percent
		  of the amounts anticipated by the Department of Homeland Security necessary for
		  its radiological emergency preparedness program for the next fiscal year: 
		  Provided, That the methodology for
		  assessment and collection of fees shall be fair and equitable and shall reflect
		  costs of providing such services, including administrative costs of collecting
		  such fees: 
		  Provided further, That
		  fees received under this heading shall be deposited in this account as
		  offsetting collections and will become available for authorized purposes on
		  October 1, 2013, and remain available until
		  expended.
			United states fire
		  administrationFor necessary
		  expenses of the United States Fire Administration and for other purposes, as
		  authorized by the Federal Fire Prevention and Control Act of 1974 (15 U.S.C.
		  2201 et seq.) and the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.),
		  $44,020,000.
			Disaster relief
		  fund
			(including transfer of funds)For necessary expenses in carrying out the
		  Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121
		  et seq.), $6,088,926,000, to remain available
		  until expended, of which $24,000,000 shall be
		  transferred to the Department of Homeland Security Office of Inspector General
		  for audits and investigations related to disasters: 
		  Provided, That the Administrator of
		  the Federal Emergency Management Agency shall submit an expenditure plan to the
		  Committees on Appropriations of the Senate and the House of Representatives
		  detailing the use of the funds made available in this or any other Act for
		  disaster readiness and support not later than 60 days after the date of
		  enactment of this Act: 
		  Provided further, That
		  the Administrator of the Federal Emergency Management Agency shall submit to
		  such Committees a quarterly report detailing obligations against the
		  expenditure plan and a justification for any changes from the initial plan: 
		  Provided further, That
		  the Administrator of the Federal Emergency Management Agency shall submit to
		  the Committees on Appropriations of the Senate and the House of Representatives
		  the following reports, including a specific description of the methodology and
		  the source data used in developing such reports:
				(1)an estimate of the following amounts shall
			 be submitted for the budget year at the time that the President's budget is
			 submitted each year under section 1105(a) of title 31, United States
			 Code:
					(A)the unobligated balance of funds to be
			 carried over from the prior fiscal year to the budget year;
					(B)the unobligated balance of funds to be
			 carried over from the budget year to the budget year plus 1;
					(C)the amount of obligations for
			 non-catastrophic events for the budget year;
					(D)the amount of obligations for the budget
			 year for catastrophic events delineated by event and by State;
					(E)the total amount that has been previously
			 obligated or will be required for catastrophic events delineated by event and
			 by State for all prior years, the current year, the budget year, the budget
			 year plus 1, the budget year plus 2, and the budget year plus 3 and
			 beyond;
					(F)the amount of previously obligated funds
			 that will be recovered for the budget year;
					(G)the amount that will be required for
			 obligations for emergencies, as described in section 102(1) of the Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(1)),
			 major disasters, as described in section 102(2) of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(2)), fire
			 management assistance grants, as described in section 420 of the Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5187), surge
			 activities, and disaster readiness and support activities;
					(H)the amount required for activities not
			 covered under section 251(b)(2)(D)(iii) of the Balanced Budget and Emergency
			 Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(D)(iii); Public Law
			 99–177);
					(2)an estimate or actual amounts, if
			 available, of the following for the current fiscal year shall be submitted not
			 later than the fifth day of each month:
					(A)a summary of the amount of appropriations
			 made available by source, the transfers executed, the previously allocated
			 funds recovered, and the commitments, allocations, and obligations made;
					(B)a table of disaster relief activity
			 delineated by month, including—
						(i)the beginning and ending balances;
						(ii)the total obligations to include amounts
			 obligated for fire assistance, emergencies, surge, and disaster support
			 activities;
						(iii)the obligations for catastrophic events
			 delineated by event and by State; and
						(iv)the amount of previously obligated funds
			 that are recovered;
						(C)a summary of allocations, obligations, and
			 expenditures for catastrophic events delineated by event; and
					(D)the date on which funds appropriated will
			 be exhausted:
					Provided
				further, That of the amount provided under this heading,
			 $5,481,000,000 is for major disasters declared
			 pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act
			 (42 U.S.C. 5121 et seq.): 
			 Provided further,
			 That the amount in the preceding proviso is designated by the Congress as being
			 for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and
			 Emergency Deficit Control Act of 1985.Flood hazard mapping and risk analysis
		  programFor necessary
		  expenses, including administrative costs, under section 1360 of the National
		  Flood Insurance Act of 1968 (42 U.S.C. 4101),
		  $97,329,000, and such additional sums as may be
		  provided by State and local governments or other political subdivisions for
		  cost-shared mapping activities under section 1360(f)(2) of such Act (42 U.S.C.
		  4101(f)(2)), to remain available until expended.
			National flood insurance fundFor activities under the National Flood
		  Insurance Act of 1968 (42 U.S.C. 4001 et seq.) and the Flood Disaster
		  Protection Act of 1973 (42 U.S.C. 4001 et seq.),
		  $171,000,000, which shall be derived from
		  offsetting collections assessed and collected under section 1308(d) of the
		  National Flood Insurance Act of 1968 (42 U.S.C. 4015(d)); of which not to
		  exceed $22,000,000 shall be available for
		  salaries and expenses associated with flood mitigation and flood insurance
		  operations; and not less than $149,000,000 shall
		  be available for flood plain management and flood mapping, which shall remain
		  available until September 30, 2014: 
		  Provided, That any additional fees
		  collected pursuant to section 1308(d) of the National Flood Insurance Act of
		  1968 (42 U.S.C. 4015(d)) shall be credited as an offsetting collection to this
		  account, to be available for flood plain management and flood mapping: 
		  Provided further, That
		  in fiscal year 2013, no funds shall be available from the National Flood
		  Insurance Fund under section 1310 of that Act (42 U.S.C. 4017) in excess
		  of:
				(1)$132,000,000
			 for operating expenses;
				(2)$1,056,602,000
			 for commissions and taxes of agents;
				(3)such sums as are necessary for interest on
			 Treasury borrowings; and
				(4)$120,000,000,
			 which shall remain available until expended, for flood mitigation actions;
			 of which not less than $10,000,000 is for severe
			 repetitive loss properties under section 1361A of the National Flood Insurance
			 Act of 1968 (42 U.S.C. 4102a); of which
			 $10,000,000 shall be for repetitive insurance
			 claims properties under section 1323 of the National Flood Insurance Act of
			 1968 (42 U.S.C. 4030); and of which $40,000,000
			 shall be for flood mitigation assistance under section 1366 of the National
			 Flood Insurance Act of 1968 (42 U.S.C. 4104c), notwithstanding subparagraphs
			 (B) and (C) of subsection (b)(3) and subsection (f) of section 1366 of the
			 National Flood Insurance Act of 1968 (42 U.S.C. 4104c) and notwithstanding
			 subsection (a)(7) of section 1310 of the National Flood Insurance Act of 1968
			 (42 U.S.C. 4017): 
			 Provided further,
			 That the amounts collected under section 102 of the Flood Disaster Protection
			 Act of 1973 (42 U.S.C. 4012a) and section 1366(i) of the National Flood
			 Insurance Act of 1968 shall be deposited in the National Flood Insurance Fund
			 to supplement other amounts specified as available for section 1366 of the
			 National Insurance Act of 1968, notwithstanding subsection (f)(8) of such
			 section 102 (42 U.S.C. 4012a(f)(8)) and subsection 1366(i) and paragraphs (2)
			 and (3) of section 1367(b) of the National Flood Insurance Act of 1968 (42
			 U.S.C. 4104c(i), 4104d(b)(2)–(3)): 
			 Provided further,
			 That total administrative costs shall not exceed 4 percent of the total
			 appropriation.
				National predisaster mitigation
		  fundFor the predisaster
		  mitigation grant program under section 203 of the Robert T. Stafford Disaster
		  Relief and Emergency Assistance Act (42 U.S.C. 5133),
		  $35,000,000, to remain available until
		  expended.
			Emergency food and shelterTo carry out the emergency food and shelter
		  program pursuant to title III of the McKinney-Vento Homeless Assistance Act (42
		  U.S.C. 11331 et seq.), $150,000,000, to remain
		  available until expended: 
		  Provided, That total administrative
		  costs shall not exceed 3.5 percent of the total amount made available under
		  this heading.
			IV
			Research and development, training, and
		  services
			United states citizenship and immigration
		  servicesFor necessary
		  expenses for citizenship and immigration services,
		  $116,924,000; of which
		  $111,924,000 is for the E-Verify Program, as
		  described in section 403(a) of the Illegal Immigration Reform and Immigrant
		  Responsibility Act of 1996 (8 U.S.C. 1324a note), to assist United States
		  employers with maintaining a legal workforce and of which
		  $5,000,000 is for immigrant integration grants: 
		  Provided, That notwithstanding any
		  other provision of law, funds otherwise made available to United States
		  Citizenship and Immigration Services may be used to acquire, operate, equip,
		  and dispose of up to five vehicles, for replacement only, for areas where the
		  Administrator of General Services does not provide vehicles for lease: 
		  Provided further, That
		  the Director of United States Citizenship and Immigration Services may
		  authorize employees who are assigned to those areas to use such vehicles to
		  travel between the employees' residences and places of employment: 
		  Provided further, That
		  none of the funds made available in this Act for grants for immigrant
		  integration may be used to provide services to aliens who have not been
		  lawfully admitted for permanent residence.
			Federal law enforcement training
		  center
			Salaries and expensesFor necessary expenses of the Federal Law
		  Enforcement Training Center, including materials and support costs of Federal
		  law enforcement basic training; the purchase of not to exceed 117 vehicles for
		  police-type use and hire of passenger motor vehicles; expenses for student
		  athletic and related activities; the conduct of and participation in firearms
		  matches and presentation of awards; public awareness and enhancement of
		  community support of law enforcement training; room and board for student
		  interns; a flat monthly reimbursement to employees authorized to use personal
		  mobile phones for official duties; and services as authorized by section 3109
		  of title 5, United States Code; $228,939,000; of
		  which up to $44,758,000 shall remain available
		  until September 30, 2014, for materials and support costs of Federal law
		  enforcement basic training; of which $300,000
		  shall remain available until expended to be distributed to Federal law
		  enforcement agencies for expenses incurred participating in training
		  accreditation; and of which not to exceed $9,180
		  shall be for official reception and representation expenses: 
		  Provided, That the Center is
		  authorized to obligate funds in anticipation of reimbursements from agencies
		  receiving training sponsored by the Center, except that total obligations at
		  the end of the fiscal year shall not exceed total budgetary resources available
		  at the end of the fiscal year: 
		  Provided further, That
		  section 1202(a) of Public Law 107–206 (42 U.S.C. 3771 note), as amended by
		  Public Law 112–74, is further amended by striking December 31,
		  2014 and inserting December 31, 2015: 
		  Provided further, That
		  the Director of the Federal Law Enforcement Training Center shall schedule
		  basic or advanced law enforcement training, or both, at all four training
		  facilities under the control of the Federal Law Enforcement Training Center to
		  ensure that such training facilities are operated at the highest capacity
		  throughout the fiscal year: 
		  Provided further, That
		  the Federal Law Enforcement Training Accreditation Board, including
		  representatives from the Federal law enforcement community and non-Federal
		  accreditation experts involved in law enforcement training, shall lead the
		  Federal law enforcement training accreditation process to continue the
		  implementation of measuring and assessing the quality and effectiveness of
		  Federal law enforcement training programs, facilities, and
		  instructors.
			Acquisitions, construction, improvements,
		  and related expensesFor
		  acquisition of necessary additional real property and facilities, construction,
		  and ongoing maintenance, facility improvements, and related expenses of the
		  Federal Law Enforcement Training Center,
		  $29,385,000, to remain available until September
		  30, 2017: 
		  Provided, That the Center is
		  authorized to accept reimbursement to this appropriation from government
		  agencies requesting the construction of special use
		  facilities.
			Science and
		  technology
			Management and administrationFor salaries and expenses of the Office of
		  the Under Secretary for Science and Technology and for management and
		  administration of programs and activities, as authorized by title III of the
		  Homeland Security Act of 2002 (6 U.S.C. 181 et seq.),
		  $138,008,000: 
		  Provided, That not to exceed
		  $7,650 shall be for official reception and
		  representation expenses.
			Research, development, acquisition, and
		  operationsFor necessary
		  expenses for science and technology research, including advanced research
		  projects, development, test and evaluation, acquisition, and operations as
		  authorized by title III of the Homeland Security Act of 2002 (6 U.S.C. 181 et
		  seq.), and the purchase or lease of not to exceed 5 vehicles,
		  $693,464,000; of which
		  $566,032,000 shall remain available until
		  September 30, 2015; and of which $127,432,000
		  shall remain available until September 30, 2017, solely for operation and
		  construction of laboratory facilities.
			Domestic nuclear detection
		  office
			Management and administrationFor salaries and expenses of the Domestic
		  Nuclear Detection Office, as authorized by title XIX of the Homeland Security
		  Act of 2002 (6 U.S.C. 591 et seq.), for management and administration of
		  programs and activities, $39,692,000: 
		  Provided, That not to exceed
		  $2,250 shall be for official reception and
		  representation expenses: 
		  Provided further, That
		  not later than 60 days after the date of enactment of this Act, the Secretary
		  of Homeland Security shall submit to the Committees on Appropriations of the
		  Senate and the House of Representatives a strategic plan of investments
		  necessary to implement the Department of Homeland Security's responsibilities
		  under the domestic component of the global nuclear detection architecture that
		  shall:
				(1)define the role and responsibilities of
			 each Departmental component in support of the domestic detection architecture,
			 including any existing or planned programs to pre-screen cargo or conveyances
			 overseas;
				(2)identify and describe the specific
			 investments being made by each Departmental component in fiscal year 2013 and
			 planned for fiscal year 2014 to support the domestic architecture and the
			 security of sea, land, and air pathways into the United States;
				(3)describe the investments necessary to close
			 known vulnerabilities and gaps, including associated costs and timeframes, and
			 estimates of feasibility and cost effectiveness; and
				(4)explain how the Department's research and
			 development funding is furthering the implementation of the domestic nuclear
			 detection architecture, including specific investments planned for each of
			 fiscal years 2013 and 2014.
				Research, development, and
		  operationsFor necessary
		  expenses for radiological and nuclear research, development, testing,
		  evaluation, and operations, $236,830,000, to
		  remain available until September 30, 2015.
			Systems acquisitionFor expenses for the Domestic Nuclear
		  Detection Office acquisition and deployment of radiological detection systems
		  in accordance with the global nuclear detection architecture,
		  $51,455,000, to remain available until September
		  30, 2015.
			V
			General
		  provisions
			501.No part of any appropriation contained in
			 this Act shall remain available for obligation beyond the current fiscal year
			 unless expressly so provided herein.
			502.Subject to the requirements of section 503
			 of this Act, the unexpended balances of prior appropriations provided for
			 activities in this Act may be transferred to appropriation accounts for such
			 activities established pursuant to this Act, may be merged with funds in the
			 applicable established accounts, and thereafter may be accounted for as one
			 fund for the same time period as originally enacted.
			503.(a)None of the funds provided by this Act,
			 provided by previous appropriations Acts to the agencies in or transferred to
			 the Department of Homeland Security that remain available for obligation or
			 expenditure in fiscal year 2013, or provided from any accounts in the Treasury
			 of the United States derived by the collection of fees available to the
			 agencies funded by this Act, shall be available for obligation or expenditure
			 through a reprogramming of funds that:
					(1)creates a new program, project, or
			 activity;
					(2)eliminates a program, project, office, or
			 activity;
					(3)increases funds for any program, project,
			 or activity for which funds have been denied or restricted by the
			 Congress;
					(4)proposes to use funds directed for a
			 specific activity by either of the Committees on Appropriations of the Senate
			 or the House of Representatives for a different purpose; or
					(5)contracts out any function or activity for
			 which funding levels were requested for Federal full-time equivalents in the
			 object classification tables contained in the fiscal year 2013 Budget Appendix
			 for the Department of Homeland Security, as modified by the joint explanatory
			 statement accompanying this Act, unless the Committees on Appropriations of the
			 Senate and the House of Representatives are notified 15 days in advance of such
			 reprogramming of funds.
					(b)None of the funds provided by this Act,
			 provided by previous appropriations Acts to the agencies in or transferred to
			 the Department of Homeland Security that remain available for obligation or
			 expenditure in fiscal year 2013, or provided from any accounts in the Treasury
			 of the United States derived by the collection of fees or proceeds available to
			 the agencies funded by this Act, shall be available for obligation or
			 expenditure for programs, projects, or activities through a reprogramming of
			 funds in excess of $5,000,000 or 10 percent,
			 whichever is less, that:
					(1)augments existing programs, projects, or
			 activities;
					(2)reduces by 10 percent funding for any
			 existing program, project, or activity, or reduces the numbers of personnel by
			 10 percent as approved by the Congress; or
					(3)results from any general savings from a
			 reduction in personnel that would result in a change in existing programs,
			 projects, or activities as approved by the Congress, unless the Committees on
			 Appropriations of the Senate and the House of Representatives are notified 15
			 days in advance of such reprogramming of funds.
					(c)Not to exceed 5 percent of any
			 appropriation made available for the current fiscal year for the Department of
			 Homeland Security by this Act or provided by previous appropriations Acts may
			 be transferred between such appropriations, but no such appropriation, except
			 as otherwise specifically provided, shall be increased by more than 10 percent
			 by such transfers: 
			 Provided, That any transfer under
			 this section shall be treated as a reprogramming of funds under subsection (b)
			 and shall not be available for obligation unless the Committees on
			 Appropriations of the Senate and the House of Representatives are notified 15
			 days in advance of such transfer.
				(d)Notwithstanding subsections (a), (b), and
			 (c) of this section, no funds shall be reprogrammed within or transferred
			 between appropriations after June 30, except in extraordinary circumstances
			 that imminently threaten the safety of human life or the protection of
			 property.
				(e)The notification thresholds and procedures
			 set forth in this section shall apply to any use of deobligated balances of
			 funds provided in previous Department of Homeland Security Appropriations
			 Acts.
				504.The Department of Homeland Security Working
			 Capital Fund, established pursuant to section 403 of Public Law 103–356 (31
			 U.S.C. 501 note), shall continue operations as a permanent working capital fund
			 for fiscal year 2013: 
			 Provided, That none of the funds
			 appropriated or otherwise made available to the Department of Homeland Security
			 may be used to make payments to the Working Capital Fund, except for the
			 activities and amounts allowed in the President's fiscal year 2013 budget: 
			 Provided further,
			 That funds provided to the Working Capital Fund shall be available for
			 obligation until expended to carry out the purposes of the Working Capital
			 Fund: 
			 Provided further,
			 That all departmental components shall be charged only for direct usage of each
			 Working Capital Fund service: 
			 Provided further,
			 That funds provided to the Working Capital Fund shall be used only for purposes
			 consistent with the contributing component: 
			 Provided further,
			 That the Working Capital Fund shall be paid in advance or reimbursed at rates
			 which will return the full cost of each service: 
			 Provided further,
			 That the Working Capital Fund shall be subject to the requirements of section
			 503 of this Act.
			505.Except as otherwise specifically provided
			 by law, not to exceed 50 percent of unobligated balances remaining available at
			 the end of fiscal year 2013 from appropriations for salaries and expenses for
			 fiscal year 2013 in this Act shall remain available through September 30, 2014,
			 in the account and for the purposes for which the appropriations were provided:
			 
			 Provided, That prior to the
			 obligation of such funds, a request shall be submitted to the Committees on
			 Appropriations of the Senate and the House of Representatives for approval in
			 accordance with section 503 of this Act.
			506.Funds made available by this Act for
			 intelligence activities are deemed to be specifically authorized by the
			 Congress for purposes of section 504 of the National Security Act of 1947 (50
			 U.S.C. 414) during fiscal year 2013 until the enactment of an Act authorizing
			 intelligence activities for fiscal year 2013.
			507.(a)Except as provided in subsections (b) and
			 (c), none of the funds made available by this Act may be used to—
					(1)make or award a grant allocation, grant,
			 contract, other transaction agreement, task or delivery order on a Department
			 of Homeland Security multiple award contract, or to issue a letter of intent
			 totaling in excess of $1,000,000;
					(2)award a task or delivery order requiring an
			 obligation of funds in an amount greater than
			 $10,000,000 from multi-year Department of
			 Homeland Security funds or a task or delivery order that would cause cumulative
			 obligations of multi-year funds in a single account to exceed 50 percent of the
			 total amount appropriated; or
					(3)announce publicly the intention to make or
			 award items under paragraph (1) or (2), including a contract covered by the
			 Federal Acquisition Regulation.
					(b)The Secretary of Homeland Security may
			 waive the prohibition under subsection (a) if the Secretary notifies the
			 Committees on Appropriations of the Senate and the House of Representatives at
			 least 3 full business days in advance of making an award or issuing a letter as
			 described in that subsection.
				(c)If the Secretary of Homeland Security
			 determines that compliance with this section would pose a substantial risk to
			 human life, health, or safety, an award may be made without notification, and
			 the Secretary shall notify the Committees on Appropriations of the Senate and
			 the House of Representatives not later than 5 full business days after such an
			 award is made or letter issued.
				(d)A notification under this section—
					(1)may not involve funds that are not
			 available for obligation; and
					(2)shall include the amount of the award, the
			 fiscal year for which the funds for the award were appropriated, and the
			 account from which the funds are being drawn.
					(e)The Administrator of the Federal Emergency
			 Management Agency shall brief the Committees on Appropriations of the Senate
			 and the House of Representatives 5 full business days in advance of announcing
			 publicly the intention of making an award under State and Local
			 Programs.
				508.Notwithstanding any other provision of law,
			 no agency shall purchase, construct, or lease any additional facilities, except
			 within or contiguous to existing locations, to be used for the purpose of
			 conducting Federal law enforcement training without the advance approval of the
			 Committees on Appropriations of the Senate and the House of Representatives,
			 except that the Federal Law Enforcement Training Center is authorized to obtain
			 the temporary use of additional facilities by lease, contract, or other
			 agreement for training that cannot be accommodated in existing Center
			 facilities.
			509.None of the funds appropriated or otherwise
			 made available by this Act may be used for expenses for any construction,
			 repair, alteration, or acquisition project for which a prospectus otherwise
			 required under chapter 33 of title 40, United States Code, has not been
			 approved, except that necessary funds may be expended for each project for
			 required expenses for the development of a proposed prospectus.
			510.(a)Sections 520 and 530 of the Department of
			 Homeland Security Appropriations Act, 2008 (division E of Public Law 110–161;
			 121 Stat. 2073 and 2074) shall apply with respect to funds made available in
			 this Act in the same manner as such sections applied to funds made available in
			 that Act.
				(b)The third proviso of section 537 of the
			 Department of Homeland Security Appropriations Act, 2006 (6 U.S.C. 114), shall
			 not apply with respect to funds made available in this Act.
				511.None of the funds made available in this
			 Act may be used in contravention of the applicable provisions of the Buy
			 American Act (41 U.S.C. 10a et seq.).
			512.None of the funds made available in this
			 Act may be used by any person other than the Privacy Officer appointed under
			 subsection (a) of section 222 of the Homeland Security Act of 2002 (6 U.S.C.
			 142(a)) to alter, direct that changes be made to, delay, or prohibit the
			 transmission to Congress of any report prepared under paragraph (6) of such
			 subsection.
			513.None of the funds made available in this
			 Act may be used to amend the oath of allegiance required by section 337 of the
			 Immigration and Nationality Act (8 U.S.C. 1448).
			514.Within 45 days after the end of each month,
			 the Chief Financial Officer of the Department of Homeland Security shall submit
			 to the Committees on Appropriations of the Senate and the House of
			 Representatives a monthly budget and staffing report for that month that
			 includes total obligations, on-board versus funded full-time equivalent
			 staffing levels, and the number of contract employees for each office of the
			 Department.
			515.None of the funds appropriated by this Act
			 may be used to process or approve a competition under Office of Management and
			 Budget Circular A–76 for services provided as of June 1, 2004, by employees
			 (including employees serving on a temporary or term basis) of United States
			 Citizenship and Immigration Services of the Department of Homeland Security who
			 are known as of that date as Immigration Information Officers, Contact
			 Representatives, or Investigative Assistants.
			516.Any funds appropriated to Coast Guard
			 Acquisition, Construction, and Improvements for fiscal years
			 2002, 2003, 2004, 2005, and 2006 for the 110–123 foot patrol boat conversion
			 that are recovered, collected, or otherwise received as the result of
			 negotiation, mediation, or litigation, shall be available until expended for
			 the Fast Response Cutter program.
			517.Section 532(a) of Public Law 109–295 (120
			 Stat. 1384) is amended by striking 2012 and inserting
			 2013.
			518.The functions of the Federal Law
			 Enforcement Training Center instructor staff shall be classified as inherently
			 governmental for the purpose of the Federal Activities Inventory Reform Act of
			 1998 (31 U.S.C. 501 note).
			519.(a)Except as provided in subsection (b), none
			 of the funds appropriated in this or any other Act to the Office of the
			 Secretary and Executive Management, the Office of the Under
			 Secretary for Management, or the Office of the Chief Financial
			 Officer, may be obligated for a grant or contract funded under such
			 headings by any means other than full and open competition.
				(b)Subsection (a) does not apply to obligation
			 of funds for a contract awarded—
					(1)by a means that is required by a Federal
			 statute, including obligation for a purchase made under a mandated preferential
			 program, including the AbilityOne Program, that is authorized under the
			 Javits-Wagner-O'Day Act (41 U.S.C. 46 et seq.);
					(2)pursuant to the Small Business Act (15
			 U.S.C. 631 et seq.);
					(3)in an amount less than the simplified
			 acquisition threshold described under section 302A(a) of the Federal Property
			 and Administrative Services Act of 1949 (41 U.S.C. 252a(a)); or
					(4)by another Federal agency using funds
			 provided through an interagency agreement.
					(c)(1)Subject to paragraph (2), the Secretary of
			 Homeland Security may waive the application of this section for the award of a
			 contract in the interest of national security or if failure to do so would pose
			 a substantial risk to human health or welfare.
					(2)Not later than 5 days after the date on
			 which the Secretary of Homeland Security issues a waiver under this subsection,
			 the Secretary shall submit notification of that waiver to the Committees on
			 Appropriations of the Senate and the House of Representatives, including a
			 description of the applicable contract to which the waiver applies and an
			 explanation of why the waiver authority was used: 
			 Provided, That the Secretary may
			 not delegate the authority to grant such a waiver.
					(d)In addition to the requirements established
			 by subsections (a), (b), and (c) of this section, the Inspector General of the
			 Department of Homeland Security shall review departmental contracts awarded
			 through means other than a full and open competition to assess departmental
			 compliance with applicable laws and regulations: 
			 Provided, That the Inspector
			 General shall review selected contracts awarded in the previous 3 fiscal years
			 through means other than a full and open competition: 
			 Provided further,
			 That in selecting which contracts to review, the Inspector General shall
			 consider the cost and complexity of the goods and services to be provided under
			 the contract, the criticality of the contract to fulfilling Department
			 missions, past performance problems on similar contracts or by the selected
			 vendor, complaints received about the award process or contractor performance,
			 and such other factors as the Inspector General deems relevant: 
			 Provided further,
			 That the Inspector General shall report the results of the reviews to the
			 Committees on Appropriations of the Senate and the House of Representatives no
			 later than February 4, 2015, and every 3 years thereafter.
				520.None of the funds provided or otherwise
			 made available in this Act shall be available to carry out section 872 of the
			 Homeland Security Act of 2002 (6 U.S.C. 452).
			521.Funds made available in this Act may be
			 used to alter operations within the Civil Engineering Program of the Coast
			 Guard nationwide, including civil engineering units, facilities design and
			 construction centers, maintenance and logistics commands, and the Coast Guard
			 Academy, except that none of the funds provided in this Act may be used to
			 reduce operations within any Civil Engineering Unit unless specifically
			 authorized by a statute enacted after the date of enactment of this Act.
			522.None of the funds made available in this
			 Act may be used by United States Citizenship and Immigration Services to grant
			 an immigration benefit unless the results of background checks required by law
			 to be completed prior to the granting of the benefit have been received by
			 United States Citizenship and Immigration Services, and the results do not
			 preclude the granting of the benefit.
			523.Section 831 of the Homeland Security Act of
			 2002 (6 U.S.C. 391) is amended—
				(1)in subsection (a), by striking Until
			 September 30, 2012, and inserting Until September 30,
			 2013,;
				(2)in subsection (c)(1), by striking
			 September 30, 2012, and inserting September 30,
			 2013,.
				524.The Secretary of Homeland Security shall
			 require that all contracts of the Department of Homeland Security that provide
			 award fees link such fees to successful acquisition outcomes (which outcomes
			 shall be specified in terms of cost, schedule, and performance).
			525.Notwithstanding any other provision of law,
			 none of the funds provided in this or any other Act shall be used to approve a
			 waiver of the navigation and vessel-inspection laws pursuant to 46 U.S.C.
			 501(b) for the transportation of crude oil distributed from the Strategic
			 Petroleum Reserve until the Secretary of Homeland Security, after consultation
			 with the Secretaries of the Departments of Energy and Transportation and
			 representatives from the United States flag maritime industry, takes adequate
			 measures to ensure the use of United States flag vessels: 
			 Provided, That the Secretary
			 shall notify the Committees on Appropriations of the Senate and the House of
			 Representatives, the Committee on Commerce, Science, and Transportation of the
			 Senate, and the Committee on Transportation and Infrastructure of the House of
			 Representatives within 2 business days of any request for waivers of navigation
			 and vessel-inspection laws pursuant to 46 U.S.C. 501(b).
			526.None of the funds made available to the
			 Office of the Secretary and Executive Management under this Act may be expended
			 for any new hires by the Department of Homeland Security that are not verified
			 through the E-Verify Program as described in section 403(a) of the Illegal
			 Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a
			 note).
			527.None of the funds in this Act shall be used
			 to reduce the United States Coast Guard's Operations Systems Center mission or
			 its government-employed or contract staff levels.
			528.None of the funds made available in this
			 Act for U.S. Customs and Border Protection may be used to prevent an individual
			 not in the business of importing a prescription drug (within the meaning of
			 section 801(g) of the Federal Food, Drug, and Cosmetic Act) from importing a
			 prescription drug from Canada that complies with the Federal Food, Drug, and
			 Cosmetic Act: 
			 Provided, That this section shall
			 apply only to individuals transporting on their person a personal-use quantity
			 of the prescription drug, not to exceed a 90-day supply: 
			 Provided further,
			 That the prescription drug may not be—
				(1)a controlled substance, as defined in
			 section 102 of the Controlled Substances Act (21 U.S.C. 802); or
				(2)a biological product, as defined in section
			 351 of the Public Health Service Act (42 U.S.C. 262).
				529.None of the funds appropriated by this Act
			 may be used to conduct, or to implement the results of, a competition under
			 Office of Management and Budget Circular A–76 for activities performed with
			 respect to the Coast Guard National Vessel Documentation Center.
			530.The Secretary of Homeland Security, in
			 consultation with the Secretary of the Treasury, shall notify the Committees on
			 Appropriations of the Senate and the House of Representatives of any proposed
			 transfers of funds available under section 9703.1(g)(4)(B) of title 31, United
			 States Code (as added by Public Law 102–393) from the Department of the
			 Treasury Forfeiture Fund to any agency within the Department of Homeland
			 Security: 
			 Provided, That none of the funds
			 identified for such a transfer may be obligated until the Committees on
			 Appropriations of the Senate and the House of Representatives approve the
			 proposed transfers.
			531.None of the funds made available in this
			 Act may be used for planning, testing, piloting, or developing a national
			 identification card.
			532.(a)Notwithstanding any other provision of this
			 Act, except as provided in subsection (b), and 30 days after the date on which
			 the President determines whether to declare a major disaster because of an
			 event and any appeal is completed, the Administrator shall publish on the Web
			 site of the Federal Emergency Management Agency a report regarding that
			 decision that shall summarize damage assessment information used to determine
			 whether to declare a major disaster.
				(b)The Administrator may redact from a report
			 under subsection (a) any data that the Administrator determines would
			 compromise national security.
				(c)In this section—
					(1)the term Administrator means
			 the Administrator of the Federal Emergency Management Agency; and
					(2)the term major disaster has
			 the meaning given that term in section 102 of the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act (42 U.S.C. 5122).
					533.Any official that is required by this Act
			 to report or to certify to the Committees on Appropriations of the Senate and
			 the House of Representatives may not delegate such authority to perform that
			 act unless specifically authorized herein.
			534.Section 550(b) of the Department of
			 Homeland Security Appropriations Act, 2007 (Public Law 109–295; 6 U.S.C. 121
			 note), as amended by section 550 of the Department of Homeland Security
			 Appropriations Act, 2010 (Public Law 111–83), is further amended by striking
			 on October 4, 2012 and inserting on October 4,
			 2013.
			535.None of the funds appropriated or otherwise
			 made available in this or any other Act may be used to transfer, release, or
			 assist in the transfer or release to or within the United States, its
			 territories, or possessions Khalid Sheikh Mohammed or any other detainee
			 who—
				(1)is not a United States citizen or a member
			 of the Armed Forces of the United States; and
				(2)is or was held on or after June 24, 2009,
			 at the United States Naval Station, Guantánamo Bay, Cuba, by the Department of
			 Defense.
				536.None of the funds made available in this
			 Act may be used for first-class travel by the employees of agencies funded by
			 this Act in contravention of sections 301–10.122 through 301.10–124 of title
			 41, Code of Federal Regulations.
			537.None of the funds made available in this or
			 any other Act for fiscal year 2013 and thereafter may be used to propose or
			 effect a disciplinary or adverse action, with respect to any Department of
			 Homeland Security employee who engages regularly with the public in the
			 performance of his or her official duties solely because that employee elects
			 to utilize protective equipment or measures, including but not limited to
			 surgical masks, N95 respirators, gloves, or hand-sanitizers, where use of such
			 equipment or measures is in accord with Department of Homeland Security policy,
			 and Centers for Disease Control and Prevention and Office of Personnel
			 Management guidance.
			538.None of the funds made available in this
			 Act may be used to employ workers described in section 274A(h)(3) of the
			 Immigration and Nationality Act (8 U.S.C. 1324a(h)(3)).
			539.(a)Any company that collects or retains
			 personal information directly from any individual who participates in the
			 Registered Traveler program of the Transportation Security Administration shall
			 safeguard and dispose of such information in accordance with the requirements
			 in—
					(1)the National Institute for Standards and
			 Technology Special Publication 800–30, entitled Risk Management Guide
			 for Information Technology Systems;
					(2)the National Institute for Standards and
			 Technology Special Publication 800–53, Revision 3, entitled Recommended
			 Security Controls for Federal Information Systems and Organizations;
			 and
					(3)any supplemental standards established by
			 the Administrator of the Transportation Security Administration (referred to in
			 this section as the Administrator).
					(b)The airport authority or air carrier
			 operator that sponsors the company under the Registered Traveler program shall
			 be known as the Sponsoring Entity.
				(c)The Administrator shall require any company
			 covered by subsection (a) to provide, not later than 30 days after the date of
			 enactment of this Act, to the Sponsoring Entity written certification that the
			 procedures used by the company to safeguard and dispose of information are in
			 compliance with the requirements under subsection (a). Such certification shall
			 include a description of the procedures used by the company to comply with such
			 requirements.
				540.Notwithstanding any other provision of this
			 Act, none of the funds appropriated or otherwise made available by this Act may
			 be used to pay award or incentive fees for contractor performance that has been
			 judged to be below satisfactory performance or performance that does not meet
			 the basic requirements of a contract.
			541.(a)Not later than 180 days after the date of
			 enactment of this Act, the Administrator of the Transportation Security
			 Administration shall submit to the Committees on Appropriations of the Senate
			 and the House of Representatives, a report that either—
					(1)certifies that the requirement for
			 screening all air cargo on passenger aircraft by the deadline under section
			 44901(g) of title 49, United States Code, has been met; or
					(2)includes a strategy to comply with the
			 requirements under title 44901(g) of title 49, United States Code,
			 including—
						(A)a plan to meet the requirement under
			 section 44901(g) of title 49, United States Code, to screen 100 percent of air
			 cargo transported on passenger aircraft arriving in the United States in
			 foreign air transportation (as that term is defined in section 40102 of that
			 title); and
						(B)specification of—
							(i)the percentage of such air cargo that is
			 being screened; and
							(ii)the schedule for achieving screening of 100
			 percent of such air cargo.
							(b)The Administrator shall continue to submit
			 reports described in subsection (a)(2) every 180 days thereafter until the
			 Administrator certifies that the Transportation Security Administration has
			 achieved screening of 100 percent of such air cargo.
				542.In developing any process to screen
			 aviation passengers and crews for transportation or national security purposes,
			 the Secretary of Homeland Security shall ensure that all such processes take
			 into consideration such passengers' and crews' privacy and civil liberties
			 consistent with applicable laws, regulations, and guidance.
			543.(a)Notwithstanding section 1356(n) of title 8,
			 United States Code, of the funds deposited into the Immigration Examinations
			 Fee Account, $5,000,000 shall be allocated by
			 United States Citizenship and Immigration Services in fiscal year 2013 for the
			 purpose of providing an immigrant integration grants program.
				(b)None of the funds made available to United
			 States Citizenship and Immigration Services for grants for immigrant
			 integration may be used to provide services to aliens who have not been
			 lawfully admitted for permanent residence.
				544.For an additional amount for necessary
			 expenses for reimbursement of the actual costs to State and local governments
			 for providing emergency management, public safety, and security at events, as
			 determined by the Administrator of the Federal Emergency Management Agency,
			 related to the presence of a National Special Security Event,
			 $7,500,000, to remain available until September
			 30, 2014.
			545.Notwithstanding the 10 percent limitation
			 contained in section 503(c) of this Act, the Secretary of Homeland Security may
			 transfer to the fund established by 8 U.S.C. 1101 note, up to
			 $20,000,000 from appropriations available to the
			 Department of Homeland Security: 
			 Provided, That the Secretary
			 shall notify the Committees on Appropriations of the Senate and the House of
			 Representatives 5 days in advance of such transfer.
			546.None of the funds appropriated or otherwise
			 made available by this Act may be used by the Department of Homeland Security
			 to enter into any federal contract unless such contract is entered into in
			 accordance with the requirements of the Federal Property and Administrative
			 Services Act of 1949 (41 U.S.C. 253) or Chapter 137 of title 10, United States
			 Code, and the Federal Acquisition Regulation, unless such contract is otherwise
			 authorized by statute to be entered into without regard to the above referenced
			 statutes.
			547.(a)For an additional amount for data center
			 migration, $64,797,000.
				(b)Funds made available in subsection (a) for
			 data center migration may be transferred by the Secretary of Homeland Security
			 between appropriations for the same purpose, notwithstanding section 503 of
			 this Act.
				(c)No transfer described in subsection (b)
			 shall occur until 15 days after the Committees on Appropriations of the Senate
			 and the House of Representatives are notified of such transfer.
				548.Notwithstanding any other provision of law,
			 should the Secretary of Homeland Security determine that specific U.S.
			 Immigration and Customs Enforcement Service Processing Centers or other U.S.
			 Immigration and Customs Enforcement owned detention facilities no longer meet
			 the mission need, the Secretary is authorized to dispose of individual Service
			 Processing Centers or other U.S. Immigration and Customs Enforcement owned
			 detention facilities by directing the Administrator of General Services to sell
			 all real and related personal property which support Service Processing Centers
			 or other U.S. Immigration and Customs Enforcement owned detention facilities,
			 subject to such terms and conditions as necessary to protect Government
			 interests and meet program requirements: 
			 Provided, That the proceeds, net
			 of the costs of sale incurred by the General Services Administration and U.S.
			 Immigration and Customs Enforcement, shall be deposited as offsetting
			 collections into a separate account that shall be available, subject to
			 appropriation, until expended for other real property capital asset needs of
			 existing U.S. Immigration and Customs Enforcement assets, excluding daily
			 operations and maintenance costs, as the Secretary deems appropriate: 
			 Provided further,
			 That any sale or collocation of federally owned detention facilities shall not
			 result in the maintenance of fewer than 33,400 detention beds: 
			 Provided further,
			 That the Committees on Appropriations of the Senate and the House of
			 Representatives shall be notified 15 days prior to the announcement of any
			 proposed sale or collocation.
			549.For an additional amount for the
			 Office of the Under Secretary for Management,
			 $89,000,000, to remain available until expended,
			 for necessary expenses to plan, acquire, design, construct, renovate,
			 remediate, equip, furnish, improve infrastructure, and occupy buildings and
			 facilities for the department headquarters consolidation project and associated
			 mission support consolidation: 
			 Provided, That the Committees on
			 Appropriations of the Senate and the House of Representatives shall receive an
			 expenditure plan not later than 90 days after the date of enactment of this Act
			 detailing the allocation of these funds.
			550.In making grants under the heading
			 Firefighter Assistance Grants, the Secretary may grant waivers
			 from the requirements in subsections (a)(1)(A), (a)(1)(B), (a)(1)(E), (c)(1),
			 (c)(2), and (c)(4)(A) of section 34 of the Federal Fire Prevention and Control
			 Act of 1974 (15 U.S.C. 2229a).
			551.The Commissioner of U.S. Customs and Border
			 Protection and the Assistant Secretary of Homeland Security for U.S.
			 Immigration and Customs Enforcement each shall submit to the Committees on
			 Appropriations of the Senate and the House of Representatives with the
			 congressional budget justification, a multi-year investment and management
			 plan, to include each year starting with the current fiscal year and the 3
			 subsequent fiscal years, for their respective Offices of Information Technology
			 to include for that office—
				(1)the funding level by source for all funds
			 to be executed;
				(2)the funding included for each project and
			 activity tied to mission requirements, program management capabilities,
			 performance levels, and specific capabilities and services to be
			 delivered;
				(3)the total estimated cost and projected
			 timeline of completion for all multi-year enhancements, modernizations, and new
			 capabilities proposed in the current fiscal year or underway; and
				(4)a detailed accounting of operation and
			 maintenance costs.
				552.The Secretary of Homeland Security shall
			 ensure enforcement of immigration laws (as defined in section 101(a)(17) of the
			 Immigration and Nationality Act (8 U.S.C. 1101(a)(17))).
			553.Notwithstanding subsection (c) of section
			 44940 of title 49, United States Code, for the fiscal year ending September 30,
			 2013, fees imposed under subsection (a)(1) of such section shall be
			 $5.00 per one-way trip in air transportation or
			 intrastate air transportation that originates at an airport in the United
			 States.
			554.(a)Section 547 of Public Law 111–83 is amended
			 by striking September 30, 2012 and inserting September
			 30, 2015.
				(b)Section 548 of Public Law 111–83 is amended
			 by striking September 30, 2012 and inserting September
			 30, 2015.
				(c)Section 568(a) and section 568(b) of Public
			 Law 111–83 are amended by striking September 30, 2012 and
			 inserting September 30, 2015.
				555.(a)Notwithstanding section 58c(e) of title 19,
			 United States Code, upon the request of any persons, the Commissioner of U.S.
			 Customs and Border Protection may enter into reimbursable fee agreements for a
			 period of up to 10 years with such persons for the provision of U.S. Customs
			 and Border Protection services and any other costs incurred by U.S. Customs and
			 Border Protection relating to such services. Such requests may include
			 additional U.S. Customs and Border Protection services at existing U.S. Customs
			 and Border Protection-serviced facilities, the provision of U.S. Customs and
			 Border Protection services at new facilities and preclearance locations, and
			 expanded U.S. Customs and Border Protection services at land border facilities.
			 The Commissioner shall not enter into such an agreement if it would negatively
			 impact or alter services funded in this or any other appropriations Acts, or
			 provided from any accounts in the Treasury of the United States derived by the
			 collection of fees.
				(b)Funds collected pursuant to any agreement
			 entered into under this section shall be deposited in the U.S. Customs and
			 Border Protection Salaries and Expenses account as offsetting
			 collections and remain available until expended, without fiscal year
			 limitation, and shall be used to pay for any expenses incurred by U.S. Customs
			 and Border Protection in providing U.S. Customs and Border Protection services
			 and any other costs incurred by U.S. Customs and Border Protection relating to
			 such services.
				(c)The amount of the fee to be charged
			 pursuant to an agreement authorized under subsection (a) of this section shall
			 be paid by each person requesting U.S. Customs and Border Protection services
			 and shall include, but shall not be limited to, the salaries and expenses of
			 individuals employed by U.S. Customs and Border Protection to provide such U.S.
			 Customs and Border Protection services and other costs incurred by U.S. Customs
			 and Border Protection relating to those services, such as temporary placement
			 or permanent relocation of those individuals.
				(d)Failure To pay feeAny person who, after notice and demand for
			 payment of any fee charged under subsection (a) of this section, fails to pay
			 such fee in a timely manner shall—
					(1)be guilty of a misdemeanor, and if
			 convicted thereof shall pay a fine that does not exceed an amount equal to 200
			 percent of such fee; and
					(2)be liable for a penalty or liquidated
			 damage equal to two times the amount of the fee.
					Any amount collected
			 pursuant to any agreement entered into under this subsection shall be deposited
			 into the account specified under subsection (b) of this section and shall be
			 available as described therein.(e)Provision of facilities and
			 equipmentEach facility at
			 which such U.S. Customs and Border Protection services are performed shall
			 provide, maintain, and equip, without cost to the Government, facilities in
			 accordance with U.S. Customs and Border Protection specifications.
				(f)DefinitionsFor purposes of this section the
			 terms:
					(1)U.S. Customs and Border Protection services
			 means any activities of any employee or contractor of U.S. Customs and Border
			 Protection related to customs and immigration matters.
					(2)Person means any natural person or any
			 corporation, partnership, trust, association, or any other public or private
			 entity, including any foreign government or transit authority, or any officer,
			 employee, or agent thereof.
					556.(a)The Secretary of Homeland Security shall
			 submit quarterly reports to the Department of Homeland Security Inspector
			 General regarding the costs and contracting procedures related to each
			 conference held by any departmental component or office during fiscal year 2013
			 for which the cost to the United States Government was more than
			 $20,000.
				(b)Each report submitted shall include, for
			 each conference held during the applicable quarter—
					(1)a description of the purpose of that
			 conference;
					(2)the number of participants attending that
			 conference;
					(3)a detailed statement of the costs to the
			 United States Government relating to that conference, including—
						(A)the cost of any food or beverages;
						(B)the cost of any audio-visual services;
			 and
						(C)a discussion of the methodology used to
			 determine which costs relate to that conference; and
						(4)a description of the contracting procedures
			 relating to that conference, including—
						(A)whether contracts were awarded on a
			 competitive basis for that conference; and
						(B)a discussion of any cost comparison
			 conducted by the departmental component or office in evaluating potential
			 contractors for that conference.
						(c)A grant or contract funded by amounts
			 appropriated by this Act may not be used for the purpose of defraying the costs
			 of a conference that is not directly and programmatically related to the
			 purpose for which the grant or contract was awarded, such as a banquet or
			 conference held in connection with planning, training, assessment, review, or
			 other routine purposes related to a project funded by the grant or
			 contract.
				(d)None of the funds made available in this
			 Act may be used for travel and conference activities that are not in compliance
			 with Office of Management and Budget Memorandum M–12–12 dated May 11,
			 2012.
				557.None of the funds made available in this
			 Act may be used to send or otherwise pay for the attendance of more than 50
			 employees of a single component of the Department of Homeland Security, who are
			 stationed in the United States at any single international conference unless
			 the Secretary of Homeland Security reports to the Committees on Appropriations
			 of the Senate and the House of Representatives at least 5 days in advance that
			 such attendance is important to the national interest: 
			 Provided, That for purposes of
			 this section the term international conference shall mean a
			 conference occurring outside of the United States attended by representatives
			 of the United States Government and of foreign governments, international
			 organizations, or nongovernmental organizations.
			558.Not less than 59 percent from each of the
			 following appropriations shall be withheld from obligation until all
			 expenditure plans, investment plans, and acquisition plans required by this Act
			 are submitted to the Committees on Appropriations of the Senate and the House
			 of Representatives: Office of the Secretary and Executive
			 Management, Office of the Under Secretary for
			 Management, and the Office of the Chief Financial
			 Officer.
			559.Notwithstanding any other provision of this
			 Act or any other provision of law, during the period beginning on the date of
			 enactment of this Act and ending on September 30, 2013, section 204(a)(1)(I) of
			 the Immigration and Nationality Act (8 U.S.C. 1154(a)(1)(I)) is amended by
			 adding at the end the following:
				
					(iv)Each petition filed under this subparagraph
				shall be accompanied by a fee equal to $30. All
				amounts collected under this clause shall be covered into the Treasury as
				miscellaneous
				receipts.
					:
				Provided,
			 That the Department of State, in consultation with the Department of Homeland
			 Security, shall report to the Committees on Appropriations of the Senate and
			 the House of Representatives not later than 90 days after the date of enactment
			 of this Act on the steps being taken to implement the recommendations of
			 GAO–07–1174.560.The Administrator of the Federal Emergency
			 Management Agency shall cancel the liquidated balances of all remaining
			 uncancelled or partially cancelled loans disbursed under the Community Disaster
			 Loan Act of 2005 (Public Law 109–88) and the Emergency Supplemental
			 Appropriations Act for Defense, the Global War on Terror, and Hurricane
			 Recovery, 2006 (Public Law 109–234), as amended by section 4502 of the U.S.
			 Troop Readiness, Veterans’ Care, Katrina Recovery, and Iraq Accountability
			 Appropriations Act, 2007 (Public Law 110–28) to the extent that revenues of the
			 local government during the period following the major disaster are
			 insufficient to meet the budget of the local government, including additional
			 disaster-related expenses of a municipal character. In calculating a
			 community’s revenues while determining cancellation, the Administrator shall
			 exclude revenues for special districts and any other revenues that are required
			 by law to be disbursed to other units of local government or used for specific
			 purposes more limited than the scope allowed by the General Fund. In
			 calculating a community’s expenses, the Administrator shall include
			 disaster-related capital expenses for which the community has not been
			 reimbursed by Federal or insurance proceeds, debt service expenses, and accrued
			 but unpaid uncompensated absences (vacation and sick pay). In calculating the
			 operating deficit of the local government, the Administrator shall also
			 consider all interfund transfers. When considering the period following the
			 disaster, the Administrator may consider a period of 3, 5, or 7 full fiscal
			 years after the disaster, beginning on the date of the declaration, in
			 determining eligibility for cancellation. The criteria for cancellation do not
			 apply to those loans already cancelled in full. Applicants shall submit
			 supplemental documentation in support of their applications for cancellation on
			 or before April 30, 2014, and the Administrator shall issue determinations and
			 resolve any appeals on or before April 30, 2015. Loans not cancelled in full
			 shall be repaid not later than September 30, 2035. The Administrator may use
			 funds provided under Public Law 109–88 to reimburse those communities that have
			 repaid all or a portion of loans, including interest, provided as Special
			 Community Disaster Loans under Public Law 109–88 or Public Law 109–234, as
			 amended by section 4502 of Public Law 110–28. Further, the Administrator may
			 use funds provided under Public Law 109–88 for necessary expenses to carry out
			 this provision.
			561.(a)Title VII of the Homeland Security Act of
			 2002 (6 U.S.C. 101 et seq.) is amended by adding at the end, the following new
			 section:
					
						707.DEPARTMENT OF HOMELAND SECURITY FORFEITURE
				FUND
							(a)In generalThere is established in the United States
				Treasury, a special fund to be known as the Department of Homeland
				Security Forfeiture Fund (referred to in this section as the
				Fund).
							(b)Use of fundsThe Fund shall be available to the
				Secretary of Homeland Security (referred to in this section as the
				Secretary), without fiscal year limitation, with respect to seizures
				and forfeitures made pursuant to any law enforced or administered by the
				Department, for the following law enforcement and other purposes:
								(1)(A)Payment of all proper expenses of seizure
				(including investigative costs incurred by a Department of Homeland Security
				law enforcement organization leading to seizure) or the proceedings of
				forfeiture and sale, including the expenses of detention, inventory, security,
				maintenance, advertisement, or disposal of the property, and if condemned by a
				court and a bond for such costs was not given, the costs as taxed by the
				court.
									(B)Payment for—
										(i)contract services;
										(ii)the employment of outside contractors to
				operate and manage properties or to provide other specialized services
				necessary to dispose of such properties in an effort to maximize the return
				from such properties; and
										(iii)reimbursing any Federal, State, or local
				agency for any expenditures made to perform the functions described in this
				subparagraph.
										(C)Awards of compensation to informers under
				section 619 of the Tariff Act of 1930 (19 U.S.C. 1619).
									(D)Satisfaction of—
										(i)liens for freight, charges, and
				contributions in general average, notice of which has been filed with the
				appropriate Customs officer according to law; and
										(ii)subject to the discretion of the Secretary,
				other valid liens and mortgages against property that has been forfeited
				pursuant to any law enforced or administered by a Department of Homeland
				Security law enforcement organization. To determine the validity of any such
				lien or mortgage, the amount of payment to be made, and to carry out the
				functions described in this subparagraph, the Secretary may employ and
				compensate attorneys and other personnel skilled in State real estate
				law.
										(E)Payment of amounts authorized by law with
				respect to remission and mitigation.
									(F)Payment of claims of parties in interest to
				property disposed of under section 612(b) of the Tariff Act of 1930 (19 U.S.C.
				1612(b)), in the amounts applicable to such claims at the time of
				seizure.
									(G)Equitable sharing payments made to other
				Federal agencies, State and local law enforcement agencies, and foreign
				countries pursuant to section 616(c) of the Tariff Act of 1930 (19 U.S.C.
				1616a(c)), section 981 of title 18, or subsection (h) of this section, and all
				costs related thereto.
									(H)Payment for services of experts and
				consultants needed by a Department of Homeland Security law enforcement
				organization to carry out the organization's duties relating to seizure and
				forfeiture.
									(I)Payment of overtime salaries, travel, fuel,
				training, equipment, and other similar costs of State or local law enforcement
				officers that are incurred in joint law enforcement operations with a
				Department of Homeland Security law enforcement organization.
									(J)Payment made pursuant to guidelines
				promulgated by the Secretary, if such payment is necessary and directly related
				to seizure and forfeiture program expenses for—
										(i)the purchase or lease of automatic data
				processing systems (not less than a majority of which use will be related to
				such program);
										(ii)training;
										(iii)printing; and
										(iv)services, including contracting for
				services, directly related to—
											(I)the
				identification of forfeitable assets;
											(II)the
				processing of and accounting for forfeitures; and
											(III)the
				storage, maintenance, protection, and destruction of controlled
				substances.
											(K)Payment for equipment for any vessel,
				vehicle, or aircraft available for official use by the United States Coast
				Guard to enable the vessel, vehicle, or aircraft to assist in law enforcement
				functions.
									(L)Payment for any vessel, vehicle, equipment,
				or aircraft available for official use by a State or local law enforcement
				agency to enable the vessel, vehicle or aircraft to assist in law enforcement
				functions if the vessel, vehicle or aircraft will be used in joint law
				enforcement operations with the United States Coast Guard.
									(M)Payment for overtime salaries, travel,
				fuel, training, equipment, and other similar costs of State and local law
				enforcement operations with the United States Coast Guard.
									(N)Payment for expenses incurred in bringing
				vessels into compliance with applicable environmental laws prior to disposal by
				sinking.
									(2)At the discretion of the Secretary—
									(A)payment of awards for information or
				assistance leading to a civil or criminal forfeiture involving any Department
				of Homeland Security law enforcement organization participating in the
				Fund;
									(B)purchases of evidence or information by a
				Department of Homeland Security law enforcement organization with respect to
				violations of any law enforced or administered by a Department of Homeland
				Security law enforcement organization;
									(C)payment of costs for publicizing awards
				available under section 619 of the Tariff Act of 1930 (19 U.S.C. 1619);
									(D)payment for equipment for any vessel,
				vehicle, or aircraft available for official use by a Department of Homeland
				Security law enforcement organization to enable the vessel, vehicle, or
				aircraft to assist in law enforcement functions, and for other equipment
				directly related to seizure or forfeiture, including laboratory equipment,
				protective equipment, communications equipment, and the operation and
				maintenance costs of such equipment;
									(E)the payment of claims against employees of
				the Department of Homeland Security settled by the Secretary under section 630
				of the Tariff Act of 1930;
									(F)payment for equipment for any vessel,
				vehicle, or aircraft available for official use by a State or local law
				enforcement agency to enable the vessel, vehicle, or aircraft to assist in law
				enforcement functions if the vessel, vehicle, or aircraft will be used in joint
				law enforcement operations with a Department of Homeland Security law
				enforcement organization;
									(G)reimbursement of private persons for
				expenses incurred by such persons in cooperating with a Department of Homeland
				Security law enforcement organization in investigations and undercover law
				enforcement operations;
									(H)payment for training foreign law
				enforcement personnel with respect to seizure or forfeiture activities of the
				Department of Homeland Security; and
									(c)Limitations
								(1)Any payment made under subparagraph (D) or
				(E) of subsection (b)(1) with respect to a seizure or a forfeiture of property
				shall not exceed the value of the property at the time of the seizure.
								(2)Any payment made under subsection (b)(1)(G)
				with respect to a seizure or forfeiture of property shall not exceed the value
				of the property at the time of disposition.
								(3)The Secretary may exempt the procurement of
				contract services under the Fund from section 3709 of the Revised Statutes of
				the United States (41 U.S.C. 5), title III of the Federal Property and
				Administrative Services Act of 1949 (41 U.S.C. 251 et seq.), and other
				provisions of law as may be necessary to maintain the security and
				confidentiality of related criminal investigations.
								(4)The Secretary shall assure that any
				equitable sharing payment made to a State or local law enforcement agency
				pursuant to subsection (b)(1)(G) and any property transferred to a State or
				local law enforcement agency pursuant to subsection (i)—
									(A)has a value that bears a reasonable
				relationship to the degree of participation of the State or local agency in the
				law enforcement effort resulting in the forfeiture, taking into account the
				total value of all property forfeited and the total law enforcement effort with
				respect to the violation of law on which the forfeiture is based; and
									(B)will serve to encourage further cooperation
				between the recipient State or local agency and Federal law enforcement
				agencies.
									(d)Deposits and creditsWith respect to fiscal year 2014 and
				thereafter, there shall be deposited into or credited to the Fund—
								(1)all currency forfeited during fiscal year
				2014 and thereafter, and all proceeds from forfeitures during fiscal year 2014
				and thereafter, under any law enforced or administered by the Department of
				Homeland Security law enforcement organizations;
								(2)all income from investments made under
				subsection (e); and
								(3)all amounts representing the equitable
				share of the Department of Homeland Security law enforcement organizations from
				the forfeiture of property under any Federal, State, local, or foreign
				law.
								(e)InvestmentsAmounts in the Fund, and in any holding
				accounts associated with the Fund, which are not currently needed for the
				purposes of this section may be kept on deposit or invested in obligations of,
				or guaranteed by, the United States and all earnings on such investments shall
				be deposited in the Fund.
							(f)Reports to congressThe Fund shall be subject to annual
				financial audits as authorized in the Chief Financial Officers Act of 1990
				(Public Law 101–576). The Secretary shall transmit to the Congress, not later
				than February 1 of each year copies of the annual financial audits.
							(g)AdministrationThe Fund shall be administered on behalf of
				the Secretary by the Department of Homeland Security, Chief Financial Officer
				who is authorized to enter into an agreement with any Federal agency to manage
				the operations of the Fund on behalf of the Department. Payments may be made to
				the managing agency from the proceeds of the Fund, not to exceed 1 percent of
				funds managed on behalf of the Department.
							(h)Appropriations
								(1)There are hereby appropriated from the Fund
				such sums as may be necessary to carry out the purposes described in this
				section.
								(2)There are authorized to be appropriated
				from the Fund to carry out the purposes set forth in this section not to exceed
				$50,000,000 for each fiscal year.
								(3)(A)The Secretary of the Treasury, in
				coordination with the Secretary of Homeland Security, shall reserve from the
				unobligated balances remaining in the Treasury Forfeiture Fund on September 30,
				2013, an amount equal to balances resulting from actions carried out by the
				Department of Homeland Security, and such amount shall be transferred to the
				Fund on October 1, 2013. Such amount shall be available for any expenses or
				activities authorized under this section. At the end of fiscal year 2013, and
				at the end of each fiscal year thereafter, the Secretary shall reserve any
				amounts that are required to be retained in the Fund to ensure the availability
				of amounts in the subsequent fiscal year for purposes authorized under
				subsection (a). Unobligated balances remaining pursuant to section 3(B) shall
				also be carried forward.
									(B)Super Surplus: Any unobligated balances in
				the Fund on October 1, 2013, and on September 30 of each fiscal year
				thereafter, shall be made available to the Secretary, without fiscal year
				limitation, for obligation or expenditure in connection with the law
				enforcement activities of any Federal agency, including a Department of
				Homeland Security law enforcement organization: 
				Provided, That none of the
				funds transferred shall be available for obligation unless the Committees on
				Appropriations of the Senate and the House of Representatives are notified at
				least 15 days in advance of such transfer.
									(C)Any obligation or expenditure in excess of
				$500,000 with respect to an unobligated balance
				described in subparagraph (B) may not be made by the Secretary unless the
				Committees on Appropriations of the Senate and the House of Representatives are
				notified at least 15 days in advance of such obligation or expenditure.
									(i)Retention or transfer of property
								(1)The Secretary may, with respect to any
				property forfeited under any law enforced or administered by the Department of
				Homeland Security—
									(A)retain any of the property for official
				use; or
									(B)transfer any of the property to—
										(i)any other Federal agency; or
										(ii)any State or local law enforcement agency
				that participated directly or indirectly in the seizure or forfeiture of the
				property.
										(2)The Secretary may transfer any forfeited
				personal property or the proceeds of the sale of any forfeited personal or real
				property to any foreign country which participated directly or indirectly in
				the seizure or forfeiture of the property, if such a transfer—
									(A)is one with which the Secretary of State
				has agreed;
									(B)is authorized in an international agreement
				between the United States and the foreign country; and
									(C)is made to a country which, if applicable,
				has been certified under section 481(h) of the Foreign Assistance Act of 1961
				(22 U.S.C. 2291(h)).
									(3)Nothing in this section shall affect the
				authority of the Secretary under section 981 of title 18 or section 616 of the
				Tariff Act of 1930 (19 U.S.C. 1616a).
								(j)RegulationsThe Secretary may prescribe such rules and
				regulations as may be necessary to carry out this section.
							(k)Customs and treasury forfeiture
				fundsNotwithstanding any
				other provision of law during any period when forfeited currency and proceeds
				from forfeitures under any law enforced or administered by the Department of
				Homeland Security, are required to be deposited in the Fund pursuant to this
				section—
								(1)all moneys required to be deposited in the
				Customs Forfeiture Fund or the Treasury Forfeiture Fund pursuant to section
				613A of the Tariff Act of 1930 (19 U.S.C. 1613b) shall instead be deposited in
				the Fund; and
								(2)no deposits or withdrawals may be made to
				or from the Customs Forfeiture Fund pursuant to section 613A of the Tariff Act
				of 1930 (19 U.S.C. 1613b).
								(l)Limitation of liabilityThe United States shall not be liable in
				any action relating to property transferred under this section or under section
				616 of the Tariff Act of 1930 (19 U.S.C. 1616a) if such action is based on an
				act or omission occurring after the transfer.
							(m)Authority to warrant titleFollowing the completion of procedures for
				the forfeiture of property pursuant to any law enforced or administered by the
				Department of Homeland Security, the Secretary is authorized, at the
				Secretary's discretion, to warrant clear title to any subsequent purchaser or
				transferee of such forfeited property.
							(n)Forfeited propertyFor purposes of this section and
				notwithstanding section 524(c)(11) of title 28, United States Code, or any
				other law, property and currency shall be deemed to be forfeited pursuant to a
				law enforced or administered by a Department of Homeland Security law
				enforcement organization if it is forfeited pursuant to—
								(1)a judicial forfeiture proceeding when the
				underlying seizure was made by an officer of a Department of Homeland Security
				law enforcement organization or the property was maintained by a Department of
				Homeland Security law enforcement organization; or
								(2)a civil administrative forfeiture
				proceeding conducted by a Department of Homeland Security law enforcement
				organization.
								(o)Transfers to attorney general, secretary of
				the treasury, and postmaster general
								(1)The Secretary shall transfer from the Fund
				to the Attorney General for deposit in the Department of Justice Assets
				Forfeiture Fund or the Secretary of the Treasury for deposit in the Treasury
				Forfeiture Fund amounts appropriate to reflect the degree of participation of
				participating Federal agencies in the law enforcement effort resulting in the
				forfeiture pursuant to laws enforced or administered by a Department of
				Homeland Security law enforcement organization. For purposes of the preceding
				sentence, a participating Federal agency is an agency that
				participates in the Department of Justice Assets Forfeiture Fund or the
				Treasury Forfeiture Fund.
								(2)The Secretary shall transfer from the Fund
				to the Postmaster General for deposit in the Postal Service Fund amounts
				appropriate to reflect the degree of participation of the United States Postal
				Service in the law enforcement effort resulting in the forfeiture pursuant to
				laws enforced or administered by a Department of Homeland Security law
				enforcement organization.
								(p)DefinitionFor purposes of this section the term
				Department of Homeland Security law enforcement organization means
				U.S. Customs and Border Protection, U.S. Immigration and Customs Enforcement,
				the United States Secret Service, the Federal Law Enforcement Training Center,
				the United States Coast Guard, and any other law enforcement component of the
				Department of the Homeland Security so designated by the
				Secretary.
							.
				(b)Technical and conforming
			 changesThe Homeland Security
			 Act of 2002 is amended in the table of contents in section 1(b), by adding
			 after section 706
					
						
							Sec. 707.
				Department of Homeland Security Forfeiture
				Fund.
						
						.
				Visa waiver program enhanced security and
		  reform
			562.(a)Definitions
					(1)In generalSection 217(c)(1) of the Immigration and
			 Nationality Act (8 U.S.C. 1187(c)(1)) is amended to read as follows:
						
							(1)Authority to designate;
				definitions
								(A)Authority to designateThe Secretary of Homeland Security, in
				consultation with the Secretary of State, may designate any country as a
				program country if that country meets the requirements under paragraph
				(2).
								(B)DefinitionsIn this subsection:
									(i)Appropriate congressional
				committeesThe term
				appropriate congressional committees means—
										(I)the Committee on Appropriations, the
				Committee on Foreign Relations, the Committee on Homeland Security and
				Governmental Affairs, and the Committee on the Judiciary of the Senate;
				and
										(II)the Committee on Appropriations, the
				Committee on Foreign Affairs, the Committee on Homeland Security, and the
				Committee on the Judiciary of the House of Representatives.
										(ii)Overstay rate
										(I)Initial designationThe term overstay rate means,
				with respect to a country being considered for designation in the program, the
				ratio of—
											(aa)the number of nationals of that country who
				were admitted to the United States on the basis of a nonimmigrant visa under
				section 101(a)(15)(B) whose periods of authorized stay ended during a fiscal
				year but who remained unlawfully in the United States beyond such periods;
				to
											(bb)the number of nationals of that country who
				were admitted to the United States on the basis of a nonimmigrant visa under
				section 101(a)(15)(B) whose periods of authorized stay ended during that fiscal
				year.
											(II)Continuing designationThe term overstay rate means,
				for each fiscal year after initial designation under this section with respect
				to a country, the ratio of—
											(aa)the number of nationals of that country who
				were admitted to the United States under this section or on the basis of a
				nonimmigrant visa under section 101(a)(15)(B) whose periods of authorized stay
				ended during a fiscal year but who remained unlawfully in the United States
				beyond such periods; to
											(bb)the number of nationals of that country who
				were admitted to the United States under this section or on the basis of a
				nonimmigrant visa under section 101(a)(15)(B) whose periods of authorized stay
				ended during that fiscal year.
											(III)Computation of overstay rateIn determining the overstay rate for a
				country, the Secretary of Homeland Security may utilize information from any
				available databases to ensure the accuracy of such rate.
										(iii)Program countryThe term program country means
				a country designated as a program country under subparagraph
				(A).
									.
					(2)Technical and conforming
			 amendmentsSection 217 of the
			 Immigration and Nationality Act (8 U.S.C. 1187) is amended—
						(A)by striking Attorney General
			 each place the term appears (except in subsection (c)(11)(B)) and inserting
			 Secretary of Homeland Security; and
						(B)in subsection (c)—
							(i)in paragraph (2)(C)(iii), by striking
			 Committee on the Judiciary and the Committee on International Relations
			 of the House of Representatives and the Committee on the Judiciary and the
			 Committee on Foreign Relations of the Senate and inserting
			 appropriate congressional committees;
							(ii)in paragraph (5)(A)(i)(III), by striking
			 Committee on the Judiciary, the Committee on Foreign Affairs, and the
			 Committee on Homeland Security, of the House of Representatives and the
			 Committee on the Judiciary, the Committee on Foreign Relations, and the
			 Committee on Homeland Security and Governmental Affairs of the Senate
			 and inserting appropriate congressional committees; and
							(iii)in paragraph (7), by striking subparagraph
			 (E).
							(b)Designation of program countries based on
			 overstay rates
					(1)In generalSection 217(c)(2)(A) of the Immigration and
			 Nationality Act (8 U.S.C. 1187(c)(2)(A)) is amended to read as follows:
						
							(A)General numerical limitations
								(i)Low nonimmigrant visa refusal
				rateThe percentage of
				nationals of that country refused nonimmigrant visas under section
				101(a)(15)(B) during the previous full fiscal year was not more than 3 percent
				of the total number of nationals of that country who were granted or refused
				nonimmigrant visas under such section during such year.
								(ii)Low nonimmigrant overstay
				rateThe overstay rate for
				that country was not more than 3 percent during the previous fiscal
				year.
								.
					(2)Qualification criteriaSection 217(c)(3) of such Act (8 U.S.C.
			 1187(c)(3)) is amended to read as follows:
						
							(3)Qualification criteriaAfter designation as a program country
				under paragraph (2), a country may not continue to be designated as a program
				country unless the Secretary of Homeland Security, in consultation with the
				Secretary of State, determines, pursuant to the requirements under paragraph
				(5), that the designation will be
				continued.
							.
					(3)Initial
			 periodSection 217(c), as
			 amended by this Act, is further amended by striking paragraph (4).
					(4)Continuing designationSection 217(c)(5)(A)(i)(II) of such Act (8
			 U.S.C. 1187(c)(5)(A)(i)(II)) is amended to read as follows:
						
							(II)shall determine, based upon the evaluation
				in subclause (I), whether any such designation under subsection (d) or (f), or
				probation under subsection (f), ought to be continued or
				terminated;
							.
					(5)Computation of visa refusal rates; judicial
			 reviewSection 217(c)(6) of
			 such Act (8 U.S.C. 1187(c)(6)) is amended to read as follows:
						
							(6)Computation of visa refusal rates and
				judicial review
								(A)Computation of visa refusal
				ratesFor purposes of
				determining the eligibility of a country to be designated as a program country,
				the calculation of visa refusal rates shall not include any visa refusals which
				incorporate any procedures based on, or are otherwise based on, race, sex, or
				disability, unless otherwise specifically authorized by law or
				regulation.
								(B)Judicial reviewNo court shall have jurisdiction under this
				section to review any visa refusal, the Secretary of State's computation of a
				visa refusal rate, the Secretary of Homeland Security's computation of an
				overstay rate, or the designation or nondesignation of a country as a program
				country.
								.
					(6)Visa waiver informationSection 217(c)(7) of such Act (8 U.S.C.
			 1187(c)(7)) is amended—
						(A)by striking subparagraphs (B) through (E);
			 and
						(B)by striking waiver information and all
			 that follows through In refusing and inserting
			 waiver
			 information.—In refusing.
						(7)Waiver authoritySection 217(c)(8) of such Act (8 U.S.C.
			 1187(c)(8)) is amended to read as follows:
						
							(8)Waiver authorityThe Secretary of Homeland Security, in
				consultation with the Secretary of State, may waive the application of
				paragraph (2)(A)(i) for a country if—
								(A)the country meets all other requirements of
				paragraph (2);
								(B)the Secretary of Homeland Security
				determines that the totality of the country's security risk mitigation measures
				provide assurance that the country's participation in the program would not
				compromise the law enforcement, security interests, or enforcement of the
				immigration laws of the United States;
								(C)there has been a general downward trend in
				the percentage of nationals of the country refused nonimmigrant visas under
				section 101(a)(15)(B);
								(D)the country consistently cooperated with
				the Government of the United States on counterterrorism initiatives,
				information sharing, preventing terrorist travel, and extradition to the United
				States of individuals (including the country's own nationals) who commit crimes
				that violate United States law before the date of its designation as a program
				country, and the Secretary of Homeland Security and the Secretary of State
				assess that such cooperation is likely to continue;
								(E)the percentage of nationals of the country
				refused a nonimmigrant visa under section 101(a)(15)(B) during the previous
				full fiscal year was not more than 10 percent of the total number of nationals
				of that country who were granted or refused such nonimmigrant visas; and
								(F)Effective periodThe amendments made by this subsection
				shall be in effect during the period beginning on the date of enactment of this
				Act and ending on September 30,
				2014.
								.
					(c)Termination of designation;
			 probationSection 217(f) of
			 the Immigration and Nationality Act (8 U.S.C. 1187(f)) is amended to read as
			 follows:
					
						(f)Termination of designation;
				probation
							(1)DefinitionsIn this subsection:
								(A)Probationary periodThe term probationary period
				means the fiscal year in which a probationary country is placed in probationary
				status under this subsection.
								(B)Program countryThe term program country has
				the meaning given that term in subsection (c)(1)(B).
								(2)Determination, notice, and initial
				probationary period
								(A)Determination of probationary status and
				notice of noncomplianceAs
				part of each program country's periodic evaluation required by subsection
				(c)(5)(A), the Secretary of Homeland Security shall determine whether a program
				country is in compliance with the program requirements under subparagraphs
				(A)(ii) through (F) of subsection (c)(2).
								(B)Initial probationary periodIf the Secretary of Homeland Security
				determines that a program country visa is not in compliance with the program
				requirements under subparagraphs (A)(ii) through (F) of subsection (c)(2), the
				Secretary of Homeland Security shall place the program country in probationary
				status for the fiscal year following the fiscal year in which the periodic
				evaluation is completed.
								(3)Actions at the end of the initial
				probationary periodAt the
				end of the initial probationary period of a country under paragraph (2)(B), the
				Secretary of Homeland Security shall take one of the following actions:
								(A)Compliance during initial probationary
				periodIf the Secretary
				determines that all instances of noncompliance with the program requirements
				under subparagraphs (A)(ii) through (F) of subsection (c)(2) that were
				identified in the latest periodic evaluation have been remedied by the end of
				the initial probationary period, the Secretary shall end the country's
				probationary period.
								(B)Noncompliance during initial probationary
				periodIf the Secretary
				determines that any instance of noncompliance with the program requirements
				under subparagraphs (A)(ii) through (F) of subsection (c)(2) that were
				identified in the latest periodic evaluation has not been remedied by the end
				of the initial probationary period—
									(i)the Secretary may terminate the country's
				participation in the program; or
									(ii)on an annual basis, the Secretary may
				continue the country's probationary status if the Secretary, in consultation
				with the Secretary of State, determines that the country's continued
				participation in the program is in the national interest of the United
				States.
									(4)Actions at the end of additional
				probationary periodsAt the
				end of all probationary periods granted to a country pursuant to paragraph
				(3)(B)(ii), the Secretary shall take 1 of the following actions:
								(A)Compliance during additional
				periodThe Secretary shall
				end the country's probationary status if the Secretary determines during the
				latest periodic evaluation required by subsection (c)(5)(A) that the country is
				in compliance with the program requirements under subparagraphs (A)(ii) through
				(F) of subsection (c)(2).
								(B)Noncompliance during additional
				periodsThe Secretary shall
				terminate the country's participation in the program if the Secretary
				determines during the latest periodic evaluation required by subsection
				(c)(5)(A) that the program country continues to be in noncompliance with the
				program requirements under subparagraphs (A)(ii) through (F) of subsection
				(c)(2).
								(5)Effective
				dateThe termination of a
				country's participation in the program under paragraph (3)(B) or (4)(B) shall
				take effect on the first day of the first fiscal year following the fiscal year
				in which the Secretary determines that such participation shall be terminated.
				Until such date, nationals of the country shall remain eligible for a waiver
				under subsection (a).
							(6)Treatment of nationals after
				terminationFor purposes of
				this subsection and subsection (d)—
								(A)nationals of a country whose designation is
				terminated under paragraph (3) or (4) shall remain eligible for a waiver under
				subsection (a) until the effective date of such termination; and
								(B)a waiver under this section that is
				provided to such a national for a period described in subsection (a)(1) shall
				not, by such termination, be deemed to have been rescinded or otherwise
				rendered invalid, if the waiver is granted prior to such termination.
								(7)Consultative role of the Secretary of
				StateIn this subsection,
				references to subparagraphs (A)(ii) through (F) of subsection (c)(2) and
				subsection (c)(5)(A) carry with them the consultative role of the Secretary of
				State as provided in those
				provisions.
							.
				(d)Review of overstay tracking
			 methodologyNot later than
			 180 days after the date of the enactment of this Act, the Comptroller General
			 of the United States shall conduct a review of the methods used by the
			 Secretary of Homeland Security—
					(1)to track aliens entering and exiting the
			 United States; and
					(2)to detect any such alien who stays longer
			 than such alien's period of authorized admission.
					(e)Evaluation of electronic system for travel
			 authorizationNot later than
			 90 days after the date of the enactment of this Act, the Secretary of Homeland
			 Security shall submit to Congress—
					(1)an evaluation of the security risks of
			 aliens who enter the United States without an approved Electronic System for
			 Travel Authorization verification; and
					(2)a description of any improvements needed to
			 minimize the number of aliens who enter the United States without the
			 verification described in paragraph (1).
					(f)Sense of Congress on priority for review of
			 program countriesIt is the
			 sense of Congress that the Secretary of Homeland Security, in the process of
			 conducting evaluations of countries participating in the visa waiver program
			 under section 217 of the Immigration and Nationality Act (8 U.S.C. 1187),
			 should prioritize the reviews of countries in which circumstances indicate that
			 such a review is necessary or desirable.
				563.None of the funds made available under this
			 Act may be used by a Federal law enforcement officer to facilitate the transfer
			 of an operable firearm to an individual if the Federal law enforcement officer
			 knows or suspects that the individual is an agent of a drug cartel unless law
			 enforcement personnel of the United States continuously monitor or control the
			 firearm at all times.
			564.The Inspector General shall review the
			 applications for public assistance provided through the Disaster Relief Fund
			 with a project cost that exceeds $10,000,000 and
			 the resulting decisions issued by the Federal Emergency Management Agency for
			 category A debris removal for DR–1786 upon receipt of a request from an
			 applicant made no earlier than 90 days after filing an appeal with the Federal
			 Emergency Management Agency without regard to whether the Administrator of the
			 Federal Emergency Management Agency has issued a final agency determination on
			 the application for assistance: 
			 Provided, That not later than 180
			 days after the date of such request, the Inspector General shall determine
			 whether the Federal Emergency Management Agency correctly applied its rules and
			 regulations to determine eligibility of the applicant’s claim: 
			 Provided further,
			 That if the Inspector General finds that the Federal Emergency Management
			 Agency determinations related to eligibility and cost involved a misapplication
			 of its rules and regulations, the applicant may submit the dispute to the
			 arbitration process established under the authority granted under section 601
			 of Public Law 111–5 not later than 15 days after the date of issuance of the
			 Inspector General’s finding in the previous proviso: 
			 Provided further,
			 That if the Inspector General finds that the Federal Emergency Management
			 Agency provided unauthorized funding, that the Federal Emergency Management
			 Agency shall take corrective action.
				(rescissions)
				565.Of the funds appropriated or transferred to
			 the Department of Homeland Security, the following unobligated balances are
			 hereby rescinded from the following accounts and programs in the specified
			 amounts:
				(1)$1,800,000
			 from Analysis and Operations;
				(2)$92,000,000
			 from funds made available in Public Law 112–10 and Public Law 112–74 under the
			 heading U.S. Customs and Border Protection, Border Security Fencing,
			 Infrastructure, and Technology;
				(3)$25,000,000
			 from Public Law 111–83 under the heading Coast Guard Acquisition,
			 Construction, and Improvements;
				(4)$34,000,000
			 from Public Law 112–10 under the heading Coast Guard Acquisition,
			 Construction, and Improvements;
				(5)$21,667,000
			 from Transportation Security Administration, Surface Transportation
			 Security; and
				(6)$995,654
			 from the Working Capital Fund from funds transferred to the Department of
			 Homeland Security when it was created in 2003.
				566.Of the funds provided in Public Law
			 110–161, Public Law 110–329, and Public Law 111–83, under the heading
			 National Predisaster Mitigation Fund for congressionally
			 directed spending items, $12,000,000 are
			 rescinded from projects for which no applications were submitted or from
			 projects which were completed for an amount less than that appropriated.
			567.Of the funds transferred to the Department
			 of Homeland Security when it was created in 2003, the following funds are
			 hereby rescinded from the following accounts and programs in the specified
			 amounts:
				(1)$1,328,215
			 from Department of Homeland Security Office for Domestic
			 Preparedness; and
				(2)$3,006,562
			 from Federal Emergency Management Agency National Predisaster Mitigation
			 Fund.
				This Act may be cited as the
		  Department of Homeland Security
		  Appropriations Act, 2013.
			
	
		May 22, 2012
		Read twice and placed on
		  the calendar
	
